--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.1
 
INVESTMENT AGREEMENT
 
By and Between
 
WFC HOLDINGS CORPORATION
 
and
 
URSTADT BIDDLE PROPERTIES INC.
 
Dated as of March 13, 2008
 
 
 
 
 

--------------------------------------------------------------------------------


 
Table of Contents





   
Page
ARTICLE I
Definitions
2
Section 1.01
Definitions
2
Section 1.02
General Interpretive Principles
7
ARTICLE II
Sale and Purchase of the Preferred Securities
7
Section 2.01
Sale and Purchase of the Preferred Securities
7
Section 2.02
Closing.
7
ARTICLE III
Representations and Warranties
8
Section 3.01
Representations and Warranties of the Company
8
Section 3.02
Representations and Warranties of Purchaser
17
ARTICLE IV
Additional Agreements of the Parties
18
Section 4.01
Taking of Necessary Action
18
Section 4.02
Use of Proceeds
18
Section 4.03
Financial Statements and Other Reports
18
Section 4.04
Inspection of Property.
19
Section 4.05
Securities Laws; Legends.
20
Section 4.06
Lost, Stolen, Destroyed or Mutilated Securities
21
Section 4.07
Regulatory Matters.
21
ARTICLE V
Conditions
21
Section 5.01
Conditions of Purchase
21
Section 5.02
Conditions of Sale
22
ARTICLE VI
Miscellaneous
23
Section 6.01
Survival of Representations and Warranties
23
Section 6.02
Notices
23
Section 6.03
Entire Agreement; Third Party Beneficiaries; Amendment
24
Section 6.04
Counterparts; Facsimile
25
Section 6.05
Governing Law
25
Section 6.06
Public Announcements
25
Section 6.07
Expenses
25
Section 6.08
Indemnification.
25
Section 6.09
Successors and Assigns
27
Section 6.10
Remedies; Waiver
27
Section 6.11
Consent to Jurisdiction
27
Section 6.12
Severability
27
Section 6.13
Headings
27



 
i

 
 

--------------------------------------------------------------------------------

 

Table of Contents
(continued)






Exhibits
Page
   
A – Form of Articles Supplementary
A-1
B – Form of Registration Rights Agreement
B-1
C – Form of Confidentiality Agreement
C-1
D – Form of Legal Opinion of Baker & McKenzie LLP
D-1
E – Form of Legal Opinion of Miles & Stockbridge, P.C.
E-1
E – Form of Legal Opinion of Thomas D. Myers
F-1
F – Form of REIT Ownership Waiver
G-1

 
 
ii




 

--------------------------------------------------------------------------------

 



 

 
INVESTMENT AGREEMENT
 
INVESTMENT AGREEMENT (the “Agreement”), dated as of March 13, 2008, by and
between WFC Holdings Corporation, a Delaware corporation (“Purchaser”), and
Urstadt Biddle Properties Inc., a Maryland corporation (the
“Company”).  Capitalized terms not otherwise defined where used shall have the
meanings ascribed thereto in Article I.
 
WHEREAS, Purchaser has agreed to purchase, and the Company has agreed to sell,
subject to the terms and conditions of this Agreement, Preferred Securities (as
defined below); and
 
WHEREAS, the Company and Purchaser desire to set forth certain agreements
herein.
 
NOW THEREFORE, in consideration of the premises and the representations,
warranties and agreements herein contained and intending to be legally bound
hereby, the parties hereby agree as follows:
 
ARTICLE I
 
Definitions
 
Section 1.01 Definitions.  As used in this Agreement, the following terms shall
have the meanings set forth below:
 
“Affiliate” or “affiliate” shall mean, with respect to any Person, any other
Person which directly or indirectly controls or is controlled by or is under
common control with such Person.  As used in this definition, “control”
(including its correlative meanings, “controlled by” and “under common control
with”) shall mean possession, directly or indirectly, of power to direct or
cause the direction of management or policies (whether through ownership of
securities or partnership or other ownership interests, by contract or
otherwise).  To the extent that any such term is used in relation to or in
connection with any statute and the definition of such term in such statute is
broader or different, then, in such context, such term shall have the meaning
set forth in such statute.
 
“Agreement” shall have the meaning set forth in the preamble hereto.
 
“Ancillary Documents” shall mean the Articles Supplementary, Registration Rights
Agreement and the REIT Ownership Waiver.
 
“Articles Supplementary” shall have the meaning set forth in Section 2.01.
 
“Benefit Plan” shall mean each “employee benefit plan” (as such term is defined
in Section 3(3) of ERISA) and any other bonus, pension, profit sharing, deferred
compensation, incentive compensation, stock ownership, stock purchase, stock
option, phantom stock, retirement, vacation, severance, retention, change in
control, disability, death benefit,
 

 

--------------------------------------------------------------------------------

 

hospitalization, medical, stock appreciation, restricted stock or restricted
stock unit or other material benefit plan, program, agreement or arrangement
maintained, sponsored or contributed or required to be contributed to by the
Company or any of its Subsidiaries or with respect to which the Company or any
of its Subsidiaries has or is reasonably expected to have any material
obligation or liability.
 
“Capitalized Lease Obligations” of a person means any obligation that is
required to be classified and accounted for as a capital lease on the face of a
balance sheet of such person prepared in accordance with GAAP.
 
“Closing” and “Closing Date” shall have their meanings set forth in
Section 2.02(a).
 
“Code” shall mean the United States Internal Revenue Code of 1986, as amended.
 
“Common Stock” shall have the meaning set forth in Section 3.01(e).
 
“Company” shall have the meaning set forth in the preamble hereto.
 
“Company Disclosure Schedule” shall have the meaning set forth in Section 3.01.
 
“Company Group” shall have the meaning set forth in Section 3.01(k).
 
“Company Indemnitees” shall have the meaning set forth in Section 6.08(b).
 
“Environmental Laws” shall mean all local, state or federal statutes,
regulations or ordinances that protect human health or the environment,
including the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended.
 
“Environmental Lien” shall mean a lien imposed by any Governmental Entity in
favor of such Governmental Entity for any liabilities under any Environmental
Laws.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
 
“Debt” of any person means, without duplication:
 
(a)  
the principal of and premium (if any) in respect of (A) indebtedness of such
person for money borrowed and (B) other indebtedness evidenced by notes,
debentures, bonds or other similar instruments for the payment of which such
person is responsible or liable;

 
(b)  
all Capitalized Lease Obligations of such person;

 
(c)  
all obligations of such person issued or assumed as the deferred purchase price
of property, all conditional sale obligations of such person and all obligations
of such person under any title retention agreement (but excluding trade accounts
payable arising in the ordinary course of business);

 

 

--------------------------------------------------------------------------------

 



 
(d)  
all obligations of such person for the reimbursement of any obligor on any
letter of credit, banker’s acceptance or similar credit transaction (other than
obligations with respect to letters of credit securing obligations (other than
obligations described in (i) through (iii) above) entered into in the ordinary
course of business of such person to the extent such letters of credit are not
drawn upon or, if and to the extent drawn upon, such drawing is reimbursed no
later than the third business day following receipt by such person of a demand
for reimbursement following payment on the letter of credit);

 
(e)  
the amount of all obligations of such person with respect to the redemption,
repayment or other repurchase of any redeemable stock (but excluding any accrued
dividends);

 
(f)  
all obligations of the type referred to in clauses (i) through (v) of other
persons and all dividends of other persons for the payment of which, in either
case, such person is responsible or liable, directly or indirectly, as obligor,
guarantor or otherwise, including by means of any agreement that has the
economic effect of a guarantee; and

 
(g)  
all obligations of the type referred to in clauses (i) through (vi) of any other
person secured by any Lien on any property or asset of such person (whether or
not such obligation is assumed by such person), the amount of such obligation
being deemed to be the lesser of the value of such property or assets and the
amount of the obligation so secured.

 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
“GAAP” shall mean generally accepted accounting principles in the United States
of America.
 
“Governmental Entity” shall mean any court, administrative agency or commission
or other governmental authority or instrumentality, whether federal, state,
local or foreign, and any applicable industry self-regulatory organization.
 
“Hazardous Material” shall mean any and all substances (whether solid, liquid or
gas) defined, listed, or otherwise classified as pollutants, hazardous wastes,
hazardous substances, hazardous materials, extremely hazardous wastes, or words
of similar meaning or regulatory effect under any Environmental Laws or that
could reasonably be expected to have a negative impact on human health or the
environment, including but not limited to petroleum and petroleum products,
asbestos and asbestos-containing materials, polychlorinated biphenyls, lead,
radon, radioactive materials, flammables, explosives, mold, mycotoxins, and
volatile organic compounds.
 
“Indemnified Party” shall have the meaning set forth in Section 6.08(c).
 
“Indemnifying Party” shall have the meaning set forth in Section 6.08(c).
 

 

--------------------------------------------------------------------------------

 

“Intellectual Property” shall mean trademarks, service marks, brand names,
certification marks, trade dress and other indications of origin, the goodwill
associated with the foregoing and registrations in any jurisdiction of, and
applications in any jurisdiction to register, the foregoing, including any
extension, modification or renewal of any such registration or application;
inventions, discoveries and ideas, whether patentable or not, in any
jurisdiction; patents, applications for patents (including divisions,
continuations, continuations in part and renewal applications), and any
renewals, extensions or reissues thereof, in any jurisdiction; nonpublic
information, trade secrets and confidential information and rights in any
jurisdiction to limit the use or disclosure thereof by any person; writings and
other works, whether copyrightable or not, in any jurisdiction; and
registrations or applications for registration of copyrights in any
jurisdiction, and any renewals or extensions thereof; and any similar
intellectual property or proprietary rights.
 
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
conditional sale agreement, deposit arrangement, security interest, encumbrance,
lien, preference, priority, title retention or other security agreement or
preferential arrangement (including, without limitation, any negative pledge
arrangement, restrictive covenant on real property and any agreement to provide
equal and ratable security) of any kind or nature whatsoever in respect of any
property of a Person intended to assure payment of any Debt.
 
“Loss” shall have the meaning set forth in Section 6.08(a).
 
“Material Adverse Effect” shall mean any material adverse effect on (a) the
financial condition, results of operations, assets, liabilities or business of
the Company and its Subsidiaries, taken as a whole, (b) the ability of the
Company to perform its obligations under this Agreement or the Ancillary
Documents or (c) the validity or enforceability of this Agreement or any of the
Ancillary Documents or the rights or remedies of Purchaser hereunder and
thereunder.
 
“Permitted Encumbrances” shall mean the following types of Liens:


(a)  
liens for taxes, fees, assessments or other governmental charges which are not
delinquent or remain payable without penalty;

 
(b)  
liens in respect of Property imposed by law, such as carriers’, warehousemen’s,
mechanics’, landlords’, materialmen’s, repairmen’s or other similar Liens
arising in the ordinary course of business, in each case so long as the
obligations secured by such liens (i) are not, individually or in the aggregate,
material in amount and are not overdue by more than thirty (30) days and (ii) do
not interfere in any material respect with the business of the Company relating
to the subject Property;

 
(c)  
easements, rights-of-way, restrictions, minor defects or irregularities of title
and other similar encumbrances that do not interfere in any material respect
with the business of the Company relating to the subject Property;

 
(d)  
mortgages on real properties and leaseholds;

 

 

--------------------------------------------------------------------------------

 



 
(e)  
liens in connection with workers' compensation, unemployment insurance or other
social securities obligations; and

 
(f)  
deposits or pledges to secure bids, tenders, contracts (other than contracts for
the payment of money), leases, statutory obligations, surety and appeal bonds
and other obligations of like nature arising in the ordinary course of business.

 
“Person” or “person” shall mean an individual, corporation, association,
partnership, group (as such term is used in Section 13(d)(3) of the Exchange
Act), trust, joint venture, business trust or unincorporated organization, or a
government or any agency or political subdivision thereof.
 
“Preferred Securities” shall have the meaning set forth in Section 2.01.
 
“Preferred Stock” shall have the meaning set forth in Section 3.01(e).
 
“Property”  means, with respect to any Person, all of such Person’s present and
future right, title and interest (including, without limitation, any leasehold
estate) in real property.
 
“Purchaser” shall have the meaning set forth in the preamble hereto.
 
“Purchaser Indemnitee” shall have the meaning set forth in Section 6.08(a).
 
“Registration Rights Agreement” shall mean the Registration Rights Agreement to
be executed by the Company and Purchaser at the Closing, which shall be in the
form attached hereto as Exhibit B.
 
“REIT Ownership Waiver” shall mean the Irrevocable Waiver and Agreement to be
executed by the Company and Purchaser at the Closing, which shall be in the form
attached hereto as Exhibit G.
 
“Reports” shall have the meaning set forth in Section 3.01(f).
 
“Sale” shall have the meaning set forth in Section 2.01.
 
“SEC” shall mean the United States Securities and Exchange Commission.
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
“Series B Preferred Shares” shall have the meaning set forth in Section 3.01(e).
 
“Series B Redemption” shall have the meaning set forth in Section 4.02.
 
“Subsidiary” shall mean, with respect to any Person, any other Person of which
50% or more of the shares of the voting securities or other voting interests are
owned or controlled, or the ability to select or elect 50% or more of the
directors or similar managers is held, directly or indirectly, by such first
Person or one or more of its Subsidiaries, or by such first Person, or by such
first Person and one or more of its Subsidiaries.
 

 

--------------------------------------------------------------------------------

 

“Tax” or “Taxes” shall mean all federal, state, local, and foreign income,
excise, gross receipts, gross income, ad valorem, profits, gains, property,
capital, sales, transfer, use, payroll, employment, severance, withholding,
duties, intangibles, franchise, backup withholding, and other taxes, charges,
levies or like assessments together with all penalties and additions to tax and
interest thereon.
 
“Tax Return” shall mean a report, return or other information (including any
amendments) required to be supplied to a governmental entity with respect to
Taxes including, where permitted or required, combined or consolidated returns
for any group of entities that includes the Company or any of its Subsidiaries.
 
“Term Sheet” shall have the meaning set forth in Section 6.03.
 
“Transaction Documents” shall have the meaning set forth in Section 6.03.
 
“Transactions” shall have the meaning set forth in Section 3.01(c).
 
“Voting Debt” shall have the meaning set forth in Section 3.01(e).
 
Section 1.02 General Interpretive Principles.  Whenever used in this Agreement,
except as otherwise expressly provided or unless the context otherwise requires,
any noun or pronoun shall be deemed to include the plural as well as the
singular and to cover all genders.  The name assigned this Agreement and the
section captions used herein are for convenience of reference only and shall not
be construed to affect the meaning, construction or effect hereof.  Whenever the
words “include,” “includes,” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation.”  Unless
otherwise specified, the terms “hereto,” “hereof,” “herein” and similar terms
refer to this Agreement as a whole (including the exhibits, schedules and
disclosure statements hereto), and references herein to Articles or Sections
refer to Articles or Sections of this Agreement.
 
ARTICLE II
 
Sale and Purchase of the Preferred Securities
 
Section 2.01 Sale and Purchase of the Preferred Securities.  Subject to all of
the terms and conditions of this Agreement, and in reliance upon the
representations and warranties hereinafter set forth, at the Closing provided
for in Section 2.02 hereof, the Company will sell to Purchaser, and Purchaser
will purchase from the Company, 2,400,000 shares of the Company’s 8.50% Series E
Senior Cumulative Preferred Stock, par value $0.01 per share and liquidation
preference $25 per share (the “Preferred Securities”), for an aggregate purchase
price of $60,000,000 (the “Sale”).  The Preferred Securities will have the
designations, relative rights, preferences and limitations set forth in the
Company’s Charter, as amended, and the Articles Supplementary in the form
attached hereto as Exhibit A (the “Articles Supplementary”).
 
Section 2.02 Closing.
 
(a) Subject to the satisfaction or waiver of the conditions set forth in this
Agreement, the purchase and sale of the Preferred Securities hereunder (the
“Closing”) shall take
 

 

--------------------------------------------------------------------------------

 

place at the offices of Sidley Austin LLP at 555 West Fifth Street, 40th Floor,
Los Angeles, California, concurrently with the execution and delivery of this
Agreement by each of the parties (the date that the Closing occurs, the “Closing
Date”).
 
(b) At the Closing:  (i) the Company will deliver to Purchaser certificates for
the Preferred Securities registered in the name of Purchaser or a copy of the
register of the Series E Preferred Stock and a written statement that satisfies
the requirements of Section 6.01 of the Company’s bylaws and in accordance with
the Maryland General Corporation Law; (ii) Purchaser, in full payment for the
Preferred Securities, will deliver to the Company immediately available funds,
by wire transfer to such account as the Company shall specify, in the amount of
the purchase price to be paid hereunder pursuant to Section 2.01; and (iii) each
party shall take or cause to happen such other actions, and shall execute and
deliver such other instruments or documents, as shall be required under Article
V.
 
ARTICLE III
 
Representations and Warranties
 
Section 3.01 Representations and Warranties of the Company.  Except as disclosed
in the Reports filed with or furnished to the SEC by the Company prior to the
date hereof (excluding any risk factor disclosures contained in such documents
under the heading “Risk Factors” and any disclosure of risks included in any
“forward-looking statements” disclaimer or other statements that are similarly
non-specific and are predictive or forward-looking in nature) or in the
disclosure schedule (the “Company Disclosure Schedule”) delivered by the Company
to Purchaser prior to the execution of this Agreement (which schedule sets forth
items, the disclosure of which is necessary or appropriate, either in response
to an express disclosure requirement contained in a provision hereof or as an
exception to one or more representations or warranties contained in this
Section 3.01, or to one or more of the Company’s covenants, provided, however,
that disclosure in any section of such Company Disclosure Schedule shall apply
only to the indicated Section of this Agreement), the Company represents and
warrants to, and agrees with, Purchaser, as of the date hereof (or as of such
earlier date in the case of any representation or warranty expressly made as of
an earlier date), and as of the Closing Date as follows:
 
(a) Organization and Good Standing of the Company; Organizational
Documents.  (i) The Company is a Maryland corporation duly organized, validly
existing and in good standing under the laws of the State of Maryland and has
all requisite corporate power and authority and governmental authorizations to
own, operate and lease its properties and to carry on its business as it is
being conducted on the date of this Agreement.  The Company is duly licensed or
qualified as a foreign corporation for the transaction of business and is in
good standing under the laws of each other jurisdiction in which it owns or
leases properties, or conducts any business, so as to require such
qualification, except where the failure to be so licensed or qualified in any
such jurisdiction would not reasonably be expected to have a Material Adverse
Effect.  True, complete and correct copies of the Company’s Charter and By-laws,
as in effect as of the date of this Agreement, have previously been made
available to Purchaser.
 

 

--------------------------------------------------------------------------------

 



 
(b) Organization and Good Standing of Subsidiaries.  Each Subsidiary of the
Company is duly organized, validly existing and in good standing under the laws
of its jurisdiction of organization, and has all requisite corporate power and
authority and governmental authorizations to own, operate and lease its
properties and to carry on its business as it is now being conducted, and is
duly licensed or qualified to do business in each other jurisdiction in which it
owns or leases properties, or conducts any business, so as to require such
qualification, except where the failure to be so authorized, licensed or
qualified in any such jurisdiction, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.
 
(c) Authorization; No Conflicts.
 
(i) The Company has full corporate power and authority to execute and deliver
this Agreement and the Ancillary Documents to which it is a party and to
consummate the transactions contemplated hereby and thereby (the
“Transactions”).  The execution, delivery and performance by the Company of this
Agreement and each Ancillary Document to which it is a party and the
consummation of the Transactions have been duly authorized by the Board of
Directors of the Company.  No other corporate proceedings on the part of the
Company are necessary to authorize the execution, delivery and performance by
the Company of this Agreement and each Ancillary Document and consummation of
the Transactions.  This Agreement has been, and at or prior to the Closing, each
Ancillary Document to which it is a party will be, duly and validly executed and
delivered by the Company.  This Agreement is, and upon its execution at or prior
to the Closing each Ancillary Document to which it is a party will be, a valid
and binding obligation of the Company, enforceable against it in accordance with
its terms, except as may be limited by bankruptcy, creditors’ rights generally,
and by general principles of equity, and except to the extent that the
indemnification and contribution provisions herein and in the Registration
Rights Agreement may be limited by federal or state securities laws and public
policy considerations in respect thereof.
 
(ii) The execution, delivery and performance of this Agreement and the Ancillary
Documents to which it is a party, the consummation by the Company of the
Transactions and the compliance by the Company with any of the provisions hereof
and thereof will not conflict with, violate or result in a breach of any
provision of, or constitute a default (or an event which, with notice or lapse
of time or both would constitute a default) under, or result in the termination
of or accelerate the performance required by, or result in a right of
termination or acceleration under, (A) any provision of the Charter or By-laws
of the Company or the certificate of incorporation, charter, by-laws or other
governing instrument of any Subsidiary of the Company or (B) any mortgage, note,
indenture, deed of trust, lease, loan agreement or other agreement or instrument
or any permit, concession, grant, franchise, license, judgment, order, decree,
ruling, injunction, statute, law, ordinance, rule or regulation applicable to
the Company or any of its Subsidiaries or any of their respective properties or
assets, other than any such conflict, violation, breach, default, termination
and acceleration under clause (B) that, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect.
 

 

--------------------------------------------------------------------------------

 



 
(d) Consents.  No consent, approval, order or authorization of, or registration,
declaration or filing with, any Governmental Entity is required on the part of
the Company or any of its Subsidiaries in connection with the execution,
delivery and performance by the Company of this Agreement and the consummation
by the Company of the transactions contemplated hereby, except (i) the filing of
a Form D with the SEC, (ii) “blue sky” filings under California securities laws
and (iii) the filing with the Department of Assessments and Taxation of the
State of Maryland of the Articles Supplementary.  No consent, approval, order or
authorization of, or registration, declaration or filing with, any Governmental
Entity is required on the part of the Company or any of its Subsidiaries in
connection with the execution, delivery and performance by the Company of any of
the Ancillary Documents and the consummation by the Company of the transactions
contemplated thereby, except (i) the filing of the registration statement
contemplated by the Registration Rights Agreement under the Securities Act and
(ii) the filing of the listing application with the New York Stock Exchange as
provided in the Registration Rights Agreement or (iii) as may be required to be
obtained or made under the Securities Act or Exchange Act and applicable state
securities laws as provided in Sections 2.1, 2.6, 2.8, 2.10 6.1 and 6.2 of the
Registration Rights Agreement.
 
(e) Capitalization.
 
(i) The authorized capital stock of the Company consists of (i) 70,000,000
shares of Common Stock, par value $0.01 per share, of the Company (the “Common
Stock”), of which as of March 7, 2008, 26,515,654 shares were issued and
outstanding and (ii) 20,000,000 shares of Preferred Stock, $0.01 par value, of
the Company (the “Preferred Stock”), of which as of March 7, 2008, 3,000,000
shares were issued and outstanding.  As of March 7, 2008, (A) 350,000 shares of
such Preferred Stock were designated 8.99% Series B Senior Cumulative Preferred
Stock, 150,000 shares of which are issued and outstanding as of the date hereof
(such issued and outstanding shares, the “Series B Preferred Shares”), (B)
400,000 shares of such Preferred Stock were designated 8.5% Series C Senior
Cumulative Preferred Stock, all of which are issued and outstanding as of the
date hereof, and (C) 2,450,000 shares of such Preferred Stock were designated
7.5% Series D Senior Cumulative Preferred Stock, all of which are issued and
outstanding as of the date hereof.  As of March 7, 2008, there were 643,483
shares of Common Stock reserved for issuance in connection with employee
benefit, stock option and dividend reinvestment and stock purchase plans.  All
of the issued and outstanding shares of the Company’s capital stock have been
duly and validly authorized and issued and are fully paid and nonassessable, and
are not subject to preemptive rights.  No bonds, debentures, notes or other
indebtedness having the right to vote on any matters on which the stockholders
of the Company may vote (“Voting Debt”) are issued and outstanding.  Other than
as set forth in this subsection (e) or pursuant to this Agreement and the
Articles Supplementary, (A) no equity securities or Voting Debt of the Company
are or may be required to be issued by reason of any options, warrants, rights
to subscribe to, calls or commitments of any character whatsoever, (B) there are
outstanding no securities or rights convertible into or exchangeable for any
equity securities or Voting Debt of the Company and (C) there are no contracts,
commitments, understandings or arrangements by which the Company is bound to
issue additional equity securities or Voting Debt or options, warrants or rights
to purchase or acquire any additional equity securities or Voting Debt.
 

 

--------------------------------------------------------------------------------

 



 
(ii) Except as set forth on Schedule (e) of the Company Disclosure Schedule, all
of the issued and outstanding shares of capital stock or other equity ownership
interests of each Subsidiary of the Company are owned by the Company, directly
or indirectly, free and clear of any material liens, pledges, charges and
security interests and similar encumbrances, and all of such shares or equity
ownership interests have been duly and validly authorized and issued and are
fully paid and nonassessable, and are not subject to preemptive rights.  No
Subsidiary of the Company has or is bound by any outstanding subscriptions,
options, warrants, calls, commitments or agreements of any character calling for
the purchase or issuance of any shares of capital stock or any other equity
security of such Subsidiary or any securities representing the right to purchase
or otherwise receive any shares of capital stock or any other equity security of
such Subsidiary.
 
(f) Reports; Financial Statements; Controls.
 
(i) Since January 1, 2005, the Company and each of its Subsidiaries has timely
filed all reports, registration statements, proxy statements and other
materials, together with any amendments required to be made with respect
thereto, that were required to be filed with the SEC under the Securities Act or
the Exchange Act (all such reports and statements are collectively referred to
herein as the “Reports”).  As of their respective dates, the Reports complied in
all material respects with all of the statutes and published rules and
regulations enforced or promulgated by the SEC and did not as of the date of
filing thereof contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary in order to make
the statements therein, in light of the circumstances under which they were
made, not misleading.  No executive officer of the Company has failed in any
respect to make the certifications required of him or her under Section 302 or
906 of the Sarbanes-Oxley Act of 2002.
 
(ii) Each of the consolidated balance sheets, and the related consolidated
statements of income, changes in stockholders’ equity and cash flows, included
in the Reports filed with the SEC under the Exchange Act (A) have been prepared
from, and are in accordance with, the books and records of the Company and its
Subsidiaries, (B) fairly present in all material respects the consolidated
financial position of the Company and its consolidated Subsidiaries as of the
dates shown and the results of the consolidated operations, changes in
stockholders’ equity and cash flows of the Company and its consolidated
Subsidiaries for the respective fiscal periods or as of the respective dates
therein set forth, subject, in the case of any unaudited financial statements,
to normal recurring year-end audit adjustments, (C) complied as to form, as of
their respective dates of filing with the SEC, in all material respects with
applicable accounting requirements and with the published rules and regulations
of the SEC with respect thereto and (D) have been prepared in accordance with
GAAP consistently applied during the periods involved, except as otherwise set
forth in the notes thereto.
 
(iii) The Company (A) has implemented and maintains disclosure controls and
procedures (as defined in Rule 13a-15(e) of the Exchange Act) to ensure that
material information relating to the Company, including its consolidated
Subsidiaries, is made known to the chief executive officer and the chief
financial officer of the Company
 

 

--------------------------------------------------------------------------------

 

by others within those entities, and (B) has disclosed, based on its most recent
evaluation prior to the date hereof, to the Company’s outside auditors and the
audit committee of the Company’s Board of Directors (x) any significant
deficiencies and material weaknesses in the design or operation of internal
controls over financial reporting (as defined in Rule 13a-15(f) of the Exchange
Act) that are reasonably likely to adversely affect the Company’s ability to
record, process, summarize and report financial information and (y) any fraud,
whether or not material, that involves management or other employees who have a
significant role in the Company’s internal controls over financial
reporting.  As of the date hereof, to the knowledge of the Company, there is no
reason that its outside auditors and its chief executive officer and chief
financial officer will not be able to give the certifications and attestations
required pursuant to the rules and regulations adopted pursuant to Section 404
of the Sarbanes-Oxley Act of 2002, without qualification, when next due.  Since
November 1, 2004, (A) neither the Company nor any of its Subsidiaries nor, to
the knowledge of the Company, any director, officer, employee, auditor,
accountant or representative of the Company or any of its Subsidiaries has
received or otherwise had or obtained knowledge of any material complaint,
allegation, assertion or claim, whether written or oral, regarding the
accounting or auditing practices, procedures, methodologies or methods of the
Company or any of its Subsidiaries or their respective internal accounting
controls, including any material complaint, allegation, assertion or claim that
the Company or any of its Subsidiaries has engaged in questionable accounting or
auditing practices, and (B) no attorney representing the Company or any of its
Subsidiaries, whether or not employed by the Company or any of its Subsidiaries,
has reported evidence of a material violation of securities laws, breach of
fiduciary duty or similar violation by the Company or any of its officers,
directors, employees or agents to the Board of Directors of the Company or any
committee thereof or to any director or officer of the Company.
 
(g) Absence of Certain Changes.  Since January 31, 2008 until the date hereof,
and except as set forth on Schedule (g) of the Company Disclosure Schedule or
publicly disclosed by the Company in the Reports filed by it with the SEC and
publicly available prior to the date hereof, (i) the Company and its
Subsidiaries have conducted their respective businesses in all material respects
in the ordinary course, consistent with prior practice, (ii) except for publicly
disclosed ordinary dividends on the Common Stock or the Preferred Stock, the
Company has not made or declared any distribution in cash or in kind to its
stockholders or issued or repurchased any shares of its capital stock or other
equity interests and (iii) no event or events have occurred that, individually
or in the aggregate, has had or would reasonably be expected to have a Material
Adverse Effect.
 
(h) No Undisclosed Liabilities, etc.  Neither the Company nor its Subsidiaries
has any liabilities or obligations of any nature (absolute, accrued, contingent
or otherwise) which are not fully reflected or reserved against in the financial
statements described in Section 3.01(f), except for liabilities that have arisen
since January 31, 2008 in the ordinary and usual course of business and
consistent with past practice and that, individually or in the aggregate, have
not had and would not reasonably be expected to have a Material Adverse Effect.
 
(i) Compliance with Applicable Law.  Each of the Company and its Subsidiaries
holds all material licenses, franchises, permits and authorizations necessary
for the
 

 

--------------------------------------------------------------------------------

 

lawful conduct of its business under, and has complied in all material respects
with all laws, statutes, orders, rules, regulations, policies and guidelines of
all Federal, state or local governmental authorities applicable to the Company
or such Subsidiary.
 
(j) Legal Proceedings.  Except as set forth in the Reports filed and publicly
available prior to the date hereof, neither the Company nor any of its
Subsidiaries is a party to any, and there are no pending, or to the knowledge of
the Company, threatened, legal, administrative, arbitral or other proceedings,
claims, actions or governmental investigations (i) of any material nature
against the Company or any of its Subsidiaries or to which any of their assets
are subject or relating to or (ii) which challenge the validity or propriety of
the Transactions.  Except as set forth in the Reports filed and publicly
available prior to the date hereof, neither the Company nor any of its
Subsidiaries is subject to any order, judgment or decree of a Governmental
Entity that, individually or in the aggregate, has had or would reasonably be
expected to have a Material Adverse Effect.
 
(k) Benefit Plans.
 
(i) Except as would not, individually or in the aggregate, have a Material
Adverse Effect on the Company, each Benefit Plan has been maintained and
administered in compliance with its terms and the applicable requirements of the
Code, ERISA and other applicable laws.  There is no Person (other than the
Company or any of its Subsidiaries) that together with the Company or any of its
Subsidiaries would be treated as a single employer under Section 414 of the Code
or Section 4001(b) of ERISA.  Neither the Company nor any of its Subsidiaries
has at any time during the six-year period preceding the date hereof maintained,
contributed to or incurred any liability under any “multiemployer plan” (as
defined in Section 3(37) of ERISA) or any ERISA Benefit Plan that is subject to
Title IV of ERISA or Section 412 of the Code, and neither the Company nor any of
its Subsidiaries has any current or potential obligation or liability under
Title IV of ERISA or Section 412 of the Code.
 
(ii) There are no pending or threatened disputes, arbitrations, claims, suits,
audits, investigations, proceedings, hearings or grievances involving a Benefit
Plan (other than routine claims for benefits payable under any such Benefit
Plan).  There has been no “prohibited transaction” (as defined in Section 4975
of the Code or Section 406 of ERISA) or breach of fiduciary duty (as determined
under ERISA) in connection with or with respect to any Benefit Plan that,
individually or in the aggregate, would reasonably be expected to result in
material liability to the Company or any Subsidiary.
 
(iii) Neither the execution and delivery of this Agreement nor the consummation
of the transactions contemplated hereby will (either alone or in conjunction
with any other event) constitute an event under a Benefit Plan that will or is
reasonably expected to result in the accelerated vesting, funding or delivery
of, or an increase in the amount or value of any payment or benefit to any
current or former employee, officer, contractor or director of the Company or
any of its Subsidiaries.
 
(l) Taxes and Tax Returns.  The Company and its Subsidiaries have filed all
necessary federal, state, local and foreign income and franchise tax returns or
have properly
 

 

--------------------------------------------------------------------------------

 

requested extensions thereof and have paid all taxes required to be paid by them
and, if due and payable, any related or similar assessment, fine or penalty
levied against any of them, except such, of any, that are being contested in
good faith.  The Company has made adequate charges, accruals and reserves in the
applicable financial statements in respect of all federal, state, local and
foreign income and franchise taxes for all periods as to which the tax liability
of the Company or any of its Subsidiaries has not been finally determined and to
the Company’s knowledge there are not any actual or proposed additional material
tax assessments applicable to the Company.  Neither the Company nor any of its
Subsidiaries has participated in a “listed transaction” within the meaning of
Treasury Regulation section 1.6011-4(b)(2).
 
(m) REIT Qualification.  The Company has at all times since November 1, 1998
been, and upon the sale of the Preferred Securities pursuant to this Agreement,
the Company will continue to be, organized and operated in conformity with, the
requirements for qualification and taxation as a real estate investment trust (a
“REIT”) under the Code, and the Company’s method of operation has enabled it and
is expected to enable it to continue to meet the requirements for qualification
and taxation as a REIT under the Code.  No transaction or other event has
occurred or is contemplated that would cause the Company to fail to qualify as a
REIT for its current taxable year or future taxable years.
 
(n) Properties.
 
(i) The Company and its Subsidiaries have good and marketable fee simple title
or leasehold title, as the case may be, to all real property owned or leased, as
applicable, by the Company or any Subsidiary, and good title to all other
properties owned by them (collectively, the “Properties”), and any improvements
thereon and all other assets that are required for the operation of the
Properties in the manner in which they currently are operated, free and clear of
all Liens, except such as are Permitted Encumbrances.  Schedule (n) of the
Company Disclosure Schedule contains a true, correct and complete list of each
Property owned or leased by the Company or any Subsidiary, including the address
of the Property, the entity that owns or leases the Property, any Liens relating
to obligations for borrowed money with respect to the Property and the
outstanding principal amounts of such obligations.
 
(ii) Each of the Properties complies in all material respects with all
applicable codes, laws and regulations (including, without limitation, building
and zoning codes, laws and regulations and laws relating to access to the
Properties and the Americans with Disabilities Act).
 
(iii) There are in effect for the Properties and the assets of each of the
Company and its Subsidiaries insurance policies covering the risks and in
amounts that are commercially reasonable for the Properties and the types of
assets owned by the Company and its subsidiaries and that are consistent with
the types and amounts of insurance typically maintained by prudent owners of
properties similar to such assets in the markets in which such assets are
located, and neither the Company nor any of its subsidiaries has received from
any insurance company notice of any material defects or deficiencies affecting
the insurability of any such assets or any notices of cancellation or intent to
cancel any such policies.
 

 

--------------------------------------------------------------------------------

 



 
(iv) Neither the Company nor any of its Subsidiaries has knowledge of any
pending or threatened litigation, moratorium, condemnation proceedings, zoning
change, or other similar proceeding or action that could materially affect the
size of, use of, improvements on, construction on, access to or availability of
utilities or other necessary services to the Properties.  All of the leases and
subleases material to the business of the Company and its Subsidiaries
considered as one enterprise, and under which the Company or any of its
Subsidiaries holds the Properties, are in full force and effect, and neither the
Company nor any of its Subsidiaries has received any notice of any material
claim of any sort that has been asserted by anyone adverse to the rights of the
Company or any of its Subsidiaries under any of the leases or subleases
mentioned above, or affecting or questioning the rights of the Company or any of
its Subsidiaries to the continued possession of the leased or subleased premises
under any such lease or sublease.
 
(o) Intellectual Property.  Except as, individually or in the aggregate, has not
had and would not reasonably be expected to have a Material Adverse Effect:
 
(i) the Company and each of its Subsidiaries owns, or is licensed to use, all
Intellectual Property used in or necessary for the conduct of its business as
currently conducted;
 
(ii) the use of any Intellectual Property by the Company and its Subsidiaries
does not, to the knowledge of the Company, infringe on or otherwise violate the
rights of any person and is in accordance with any applicable license pursuant
to which the Company or any of its Subsidiaries acquired the right to use any
Intellectual Property;
 
(iii) to the knowledge of the Company, no person is challenging, infringing on
or otherwise violating any right of the Company or any of its Subsidiaries with
respect to any material Intellectual Property owned by or licensed to the
Company or its Subsidiaries; and
 
(iv) to the knowledge of the Company, neither the Company nor any of its
Subsidiaries has received any notice of any pending claim with respect to any
Intellectual Property used by the Company or any of its Subsidiaries.
 
(p) Environmental Liability.  Except as set forth in the Reports filed and
publicly available prior to the date hereof or in a letter from the Company to
the Purchaser dated the date hereof, (i) neither the Company nor any of its
Subsidiaries has received any notice of any occurrence or circumstance which
would reasonably be expected to give rise to a material claim under or pursuant
to any Environmental Laws or in connection with any Hazardous Material, with
respect to the Properties or arising out of the conduct of the Company or its
Subsidiaries; (ii) none of the Properties are included or, to the Company’s
knowledge, proposed for inclusion on the National Priorities List issued
pursuant to the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended, by the United States Environmental Protection Agency
or, to the Company’s knowledge, proposed for inclusion on any similar list
issued by any state Governmental Entity pursuant to any other Environmental
 

 

--------------------------------------------------------------------------------

 

Law which identifies sites that would reasonably be expected to require
remediation of Hazardous Material pursuant to any Environmental Law, (iii) no
Environmental Lien has been imposed on the Properties by any Governmental Entity
in connection with the presence on or off such Property of any Hazardous
Material, (iv) none of the Company or any of its Subsidiaries has entered into
or been subject to any consent decree, compliance order, administrative order or
settlement agreement in connection with any Environmental Laws or in connection
with any Hazardous Material with respect to the Properties or any facilities or
improvements or any operations or activities thereon, except for any consent
decree, compliance order, administrative order or settlement agreement that does
not have and could not reasonably be expected to have a material adverse effect
on the value of any Property, the marketability of any Property or the ability
to finance or refinance any Property, (v) the Company has not received written
notification of any legal, administrative, arbitral or other proceedings, or
investigations, pending or to the Company’s knowledge threatened, against the
Company or any of its Subsidiaries under any Environmental Laws or in connection
with any Hazardous Materials, and (vi) the Company and its Subsidiaries are in
compliance in all material respects with all Environmental Laws.
 
(q) Company Information.  None of the information to be contained in any
document filed with any regulatory agency in connection with the transactions
contemplated by this Agreement (the “Regulatory Filings”), in each case, other
than Purchaser Information, as to which no representation is made by the
Company, will, at the time such filing is made, contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances in
which they are made, not misleading.
 
(r) State Takeover Laws.  The Company’s Board of Directors has taken all action
necessary to make the Maryland Business Combination Act inapplicable to
Purchaser, provided that, and only for so long as, none of the Purchaser and its
affiliates is an interested stockholder (as that term is defined in the Maryland
Business Combination Act) as a result of ownership of stock of the Company other
than the Preferred Securities.  The restrictions of the Maryland Control Share
Acquisition Act will not be applicable to the Purchaser’s acquisition of the
Preferred Securities pursuant to this Agreement.
 
(s) Status of Securities.  The Preferred Securities have been duly authorized by
all necessary corporate action.  When issued and sold against receipt of the
consideration therefor, the Preferred Securities will be validly issued, fully
paid and nonassessable, will not subject the holders thereof to personal
liability and will not be subject to preemptive rights of any other stockholder
of the Company.
 
(t) Offering of Securities.  Neither the Company nor any Person acting on its
behalf has offered the Preferred Securities or any similar securities of the
Company for sale to, solicited any offers to buy any of the Preferred Securities
or any similar securities of the Company from or otherwise approached or
negotiated with respect to any of the Preferred Securities or any similar
securities of the Company with any Person other than Purchaser.  Neither the
Company nor any Person acting on its behalf has taken or will take any action
(including, without limitation, any offering of any securities of the Company
under circumstances which would require the integration of such offering with
the offering of any of the Preferred Securities under the Securities Act and the
rules and regulations of the SEC
 

 

--------------------------------------------------------------------------------

 

thereunder) which might subject the offering, issuance or sale of any of the
Preferred Securities to the registration requirements of the Securities Act.
 
(u) Brokers and Finders.  Neither the Company nor any of its Subsidiaries nor
any of their respective officers, directors, employees or agents has utilized
any broker, finder, placement agent or financial advisor or incurred any
liability for any fees or commissions in connection with any of the
Transactions.
 
Section 3.02 Representations and Warranties of Purchaser.  Purchaser represents
and warrants to, and agrees with, the Company as follows:
 
(a) Organization.  Purchaser is a Delaware corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware States and
has all requisite corporate power and authority to own, operate and lease its
properties and to carry on its business as it is being conducted on the date of
this Agreement.
 
(b) Authorization; No Conflicts.
 
(i) Purchaser has full corporate power and authority to execute and deliver this
Agreement and the Ancillary Documents to which it is a party and to consummate
the Transactions.  The execution, delivery and performance by Purchaser of this
Agreement and each Ancillary Documents to which it is a party and the
consummation of the Transactions have been duly authorized by all necessary
corporate action on behalf of Purchaser.  No other corporate proceedings on the
part of Purchaser are necessary to authorize the execution, delivery and
performance by Purchaser of this Agreement and each Ancillary Document and
consummation of the Transactions.  This Agreement has been, and on or prior to
the Closing each Ancillary Document to which it is a party will be, duly and
validly executed and delivered by Purchaser.  This Agreement is, and upon its
execution at or prior to the Closing each Ancillary Document to which it is a
party will be, a valid and binding obligation of Purchaser, enforceable against
it in accordance with its terms, except as may be limited by bankruptcy,
creditors’ rights generally, and by general principles of equity, and except to
the extent that the indemnification and contribution provisions herein and in
the Registration Rights Agreement may be limited by federal or state securities
laws and public policy considerations in respect thereof.
 
(ii) The execution, delivery and performance of this Agreement and the Ancillary
Documents to which it is a party, the consummation by Purchaser of the
Transactions and the compliance by Purchaser with any of the provisions hereof
and thereof will not conflict with, violate or result in a breach of any
provision of, or constitute a default (or an event, which, with notice or lapse
of time or both would constitute a default) under, or result in the termination
of or accelerate the performance required by, or result in a right of
termination or acceleration under, (A) any provision of the Restated Certificate
of Incorporation or By-laws of Purchaser or (B) any mortgage, note, indenture,
deed of trust, lease, loan agreement or other agreement or instrument of
Purchaser or any permit, concession, grant, franchise, license, judgment, order,
decree, ruling, injunction, statute, law, ordinance, rule or regulation
applicable to Purchaser or its
 

 

--------------------------------------------------------------------------------

 

properties or assets other than any such conflict, violation, breach, default,
termination and acceleration under clause (B) that, individually or in the
aggregate, would not reasonably be expected to materially and adversely affect
or delay the consummation of the Transactions.
 
(c) Consents and Approvals.  No consent, approval, order or authorization of, or
registration, declaration or filing with, any Governmental Entity is required on
the part of Purchaser in connection with the execution, delivery and performance
by Purchaser of this Agreement and the Ancillary Documents to which it is a
party and the consummation by Purchaser of the Transactions.
 
(d) Securities Act.
 
(i) Purchaser is acquiring the Preferred Securities solely for the purpose of
investment and not with a view to, or for resale in connection with, any
distribution thereof in violation of the Securities Act.
 
(ii) Purchaser (A) is an “accredited investor” (as such term is defined in
Regulation D under the Securities Act) and (B) is aware that the sale of
Preferred Securities to it is being made in reliance on the exemption from the
registration requirements provided by Section 4(2) of the Securities Act and the
regulations promulgated thereunder.
 
(e) Brokers and Finders.  Neither Purchaser nor any of its officers, directors,
employees or agents has utilized any broker, finder, placement agent or
financial advisor or incurred any liability for any fees or commissions in
connection with any of the Transactions.
 
ARTICLE IV
 
Additional Agreements of the Parties
 
Section 4.01 Taking of Necessary Action.  Subject to the conditions set forth in
Article V hereof, each of the parties hereto agrees to use all reasonable best
efforts promptly to take or cause to be taken all action and promptly to do or
cause to be done all things necessary, proper or advisable under applicable laws
and regulations to consummate and make effective the Transactions.  Each party
shall execute and deliver both before and after the Closing such further
certificates, agreements and other documents and take such other actions as the
other party may reasonably request to consummate or implement the Transactions
or to evidence such events or matters.
 
Section 4.02 Use of Proceeds.  The proceeds of the Sale shall be used by the
Company to finance the redemption of all of the Series B Preferred Shares (the
“Series B Redemption”) and for other general corporate purposes.
 
Section 4.03 Financial Statements and Other Reports; Compliance Certificate.
 
(a) The Company covenants that, to the extent it has not previously publicly
filed such information with the SEC in an annual report on Form 10-K or periodic
report on
 

 

--------------------------------------------------------------------------------

 

Form 10-Q, it will deliver to each holder of Preferred Securities, as each such
holder’s name and address appears in the Company’s record books as of the last
day of any applicable fiscal period:
 
(i) within 55 days after the end of each quarterly period (other than the last
quarterly period) in each fiscal year, consolidated statements of income,
changes in stockholders’ equity and cash flows of the Company and its
consolidated Subsidiaries for the period from the beginning of the then current
fiscal year to the end of such quarterly period, and a consolidated balance
sheet of the Company and its consolidated Subsidiaries as of the end of such
quarterly period; and
 
(ii) within 90 days after the end of each fiscal year, a consolidated balance
sheet of the Company and its consolidated Subsidiaries (including the Company
Subsidiary) as of the end of such fiscal year and the related consolidated
statements of income, changes in stockholders’ equity and cash flows for such
fiscal year, together with the audit report of independent public accountants of
recognized standing selected by the Company.
 
(b) The Company covenants that, within ten (10) days following its receipt of
written request therefor by any holder of Preferred Securities, the Company will
deliver to such holder, as such holder’s name and address appears in the
Company’s record books as of the last day of any applicable fiscal period,
within the time periods set forth in Sections 4.03(a)(i) and 4.03(a)(ii),
respectively, a certificate of the Company’s chief executive officer or its
chief financial officer:
 
(i) stating that (A) the Company during such period has observed or performed
all of its covenants and other agreements, and satisfied every condition,
contained in this Agreement and each of the Ancillary Documents to be observed,
performed or satisfied by it and (B) such officer has obtained no knowledge of
any failure by Company to observe, perform or satisfy any such covenant,
agreement or condition, as applicable, except as specified in such certificate;
and
 
(ii) showing in detail the calculations supporting such officer’s certification
of the Company’s compliance with the requirements of Section 10 of the Articles
Supplementary.
 
Section 4.04 Inspection of Property.  The Company covenants that it will permit
representatives of Purchaser to visit and inspect, at Purchaser’s expense, any
of the properties of the Company or its Subsidiaries to examine the corporate
books and make copies or extracts therefrom and to discuss the affairs, finances
and accounts of the Company and its Subsidiaries with the principal officers of
the Company, all upon reasonable notice and at such reasonable times and as
often as Purchaser may reasonably request; provided, however, that the Company
may condition any such inspection by Purchaser on the Company’s receipt from
Purchaser of a confidentiality agreement in the form attached hereto as Exhibit
C.  Any investigation pursuant to this Section shall be conducted during normal
business hours and in such manner as not to interfere unreasonably with the
conduct of the business of the Company, and nothing herein shall require the
Company or any of its Subsidiaries to disclose any information to the extent
(i) prohibited by applicable law or regulation, (ii) that the Company reasonably
believes such
 

 

--------------------------------------------------------------------------------

 

information to be competitively sensitive proprietary information (except to the
extent Purchaser provides reasonable assurances that such information shall not
be shared with employees of its or its Affiliates’ competing businesses or
otherwise used by the Purchaser or its Affiliates to compete with the Company
and its Subsidiaries) or (iii) that such disclosure would reasonably be expected
to cause a violation of any agreement to which the Company or any of its
Subsidiaries is a party or would cause a risk of a loss of privilege to the
Company or any of its Subsidiaries (provided that the Company shall use
commercially reasonable efforts to make appropriate substitute disclosure
arrangements under circumstances where the restrictions in this clause (iii)
apply).
 
Section 4.05 Securities Laws; Legends.
 
(a) Purchaser acknowledges and agrees that, subject to the obligations of the
Company pursuant to the Registration Rights Agreement, as of the date hereof the
Preferred Securities have not been registered under the Securities Act or the
securities laws of any state and that they may be sold or otherwise disposed of
only in one or more transactions registered under the Securities Act and, where
applicable, such laws or as to which an exemption from the registration
requirements of the Securities Act and, where applicable, such laws is
available.  Purchaser further acknowledges and agrees that each certificate for
the Preferred Securities, if the Preferred Securities are certificated, shall
bear a legend substantially as set forth in paragraph (b) of this Section 4.04
and that, if such Preferred Securities are uncertificated, an equivalent
restriction or stop order will be placed with the transfer agent or the
registrar for the Preferred Securities.
 
(b) Certificates, if any, for the Preferred Securities shall bear legends in
substantially the following form:
 
The securities represented by this Certificate have not been registered under
the Securities Act of 1933, as amended, and may not be transferred, sold or
otherwise disposed of except while such a registration is in effect under such
act and applicable state securities laws or pursuant to an exemption from
registration under such act or such laws.
 
(c) When issued pursuant hereto, the certificates evidencing the Preferred
Securities, if certificated, or the securities registry for the Preferred
Securities, shall also bear any legend or restriction required by any applicable
state blue sky law.
 
(d) Any holder of Preferred Securities may request the Company to remove any or
all of the legends described in this Section 4.05 from the certificates
evidencing such Preferred Securities, if the Preferred Securities are
certificates, or any restrictions or stop orders on the securities registry for
the Preferred Securities, if the Preferred Securities are uncertificated, by
submitting to the Company such certificates, if any, and an opinion of counsel
reasonably satisfactory to the Company to the effect that such legend or legends
or restrictions or stop orders are no longer required under the Securities Act
or applicable state laws, as the case may be.
 

 

--------------------------------------------------------------------------------

 



 
Section 4.06 Lost, Stolen, Destroyed or Mutilated Securities.  Upon receipt of
evidence satisfactory to the Company of the loss, theft, destruction or
mutilation of any certificate for any security of the Company and, in the case
of loss, theft or destruction, upon delivery of an undertaking by the holder
thereof to indemnify the Company (and, if requested by the Company, the delivery
of an indemnity bond sufficient in the judgment of the Company to protect the
Company from any loss it may suffer if a certificate is replaced), or, in the
case of mutilation, upon surrender and cancellation thereof, the Company will
issue a new certificate or uncertificated shares for an equivalent number of
shares or another security of like tenor, as the case may be.
 
Section 4.07 Implementing Agreement.  Purchaser and the Company shall, and shall
cause their Subsidiaries to, use commercially reasonable efforts (i) to take, or
cause to be taken, all actions necessary, proper or advisable to comply promptly
with all legal requirements that may be imposed on them or their Subsidiaries
with respect to the Transactions and, subject to the conditions set forth in
Article V hereof, to consummate the Transactions and (ii) subject to the
conditions set forth in Article V hereof, to obtain (and to cooperate with the
other party to obtain) any consent, authorization, order or approval of, any
exemption by, or to make any filing with, any Governmental Entity and any other
third party which is required to be obtained or made by the Company or
Purchaser, as applicable, or any of their respective Subsidiaries in connection
with the Transactions, and to comply with the terms and conditions of such
consent, authorization, order or approval.
 
ARTICLE V
 
Conditions
 
Section 5.01 Conditions of Purchase.  The obligations of Purchaser to purchase
and pay for the Preferred Securities at the Closing are subject to satisfaction
or waiver of each of the following conditions precedent:
 
(a) Representations and Warranties; Covenants.
 
(i) The representations and warranties of the Company (i) contained in
Section 3.01(g)(iii) shall be true and correct in all respects and
(ii) contained in Section 3.01, excluding Section 3.01(g)(iii), shall be true
and correct in all material respects (disregarding all qualifications or
limitations set forth in such representations and warranties as to
“materiality”, “Material Adverse Effect” and words of similar import) in each
case on and as of the date of this Agreement and on and as of the Closing Date
with the same effect as though made on and as of such respective dates (unless
any such representation or warranty is made only as of a specific date, in which
event such representation or warranty shall be true and correct only as of such
specific date); and
 
(ii) the Company shall have performed all obligations and complied with all
covenants required hereunder to be performed by it at or prior to the Closing.
 

 

--------------------------------------------------------------------------------

 



 
(b) Material Adverse Effect.  There shall not have occurred, since the date
hereof, any event, circumstance, change or effect that, individually or in the
aggregate, has had or would reasonably be expected to have a Material Adverse
Effect.
 
(c) Legal Opinions.  At the Closing Date the Purchaser shall have received (i)
the written opinion of Baker & McKenzie LLP, counsel for the Company, dated the
Closing Date, addressed to the Purchaser substantially in the form attached
hereto as Exhibit D, (ii) the written opinion of Miles & Stockbridge, P.C.,
special Maryland counsel for the Company, dated the Closing Date, addressed to
the Purchaser substantially in the form attached hereto as Exhibit E, and (iii)
the written opinion of Thomas D. Myers, Co-Counsel of the Company, dated the
Closing Date, addressed to the Purchaser substantially in the form attached
hereto as Exhibit F.
 
(d) Company Certificate.  The Company shall have delivered to Purchaser a
certificate, dated the Closing Date, signed by its chief executive officer and
its chief financial officer, to the effect that the conditions set forth in
Sections 5.01(a) and (b) have been satisfied to the best knowledge of the
officer executing the same.
 
(e) No Adverse Law, Action or Decision or Injunction.  There shall be no law,
statute, order, rule or regulation of, and no action, suit, investigation or
proceeding pending by, a Governmental Entity of competent jurisdiction that
seeks to restrain, enjoin or prevent the consummation of the Transactions, and
there shall not be in effect any order, decree or injunction of a court or
agency of competent jurisdiction which enjoins or prohibits consummation of the
Transactions.
 
(f) Registration Rights Agreement.  The Registration Rights Agreement shall have
been executed and delivered by the Company.
 
(g) Articles Supplementary.  The Articles Supplementary shall have been duly
filed with the Maryland State Department of Assessments and Taxation.
 
(h) REIT Ownership Waiver.  The REIT Ownership Waiver shall have been executed
and delivered by the Company.
 
(i) Series B Redemption.  The Company shall have consummated the Series B
Redemption.
 
(j) Investment Monitoring Fee.  The Company shall have delivered the amount of
$1,800,000 in immediately available funds to such account as the Purchaser shall
have specified.
 
Section 5.02 Conditions of Sale.  The obligation of the Company to sell the
Preferred Securities at the Closing is subject to satisfaction or waiver of each
of the following conditions precedent:
 
(a) Representations and Warranties; Covenants.  The representations and
warranties of Purchaser contained in this Agreement shall be true and correct in
all material respects on and as of the date of this Agreement and on and as of
the Closing Date with the same effect as though made on and as of such dates
(unless any such representation or warranty is
 

 

--------------------------------------------------------------------------------

 

made only as of a specific date, in which event such representation or warranty
shall be true and correct in all material respects only as of such specific
date), and Purchaser shall have performed all obligations and complied with all
covenants required hereunder to be performed by it at or prior to the Closing.
 
(b) Purchaser’s Certificate.  An executive officer of Purchaser shall have
delivered to the Company a certificate, dated the Closing Date, to the effect
that the condition set forth in Section 5.02(a) has been satisfied to the best
knowledge of the officer executing the certificate.
 
(c) No Adverse Action or Decision or Injunction.  There shall be no law,
statute, order, rule or regulation of, and no action, suit, investigation or
proceeding pending by, a Governmental Entity of competent jurisdiction that
seeks to restrain, enjoin or prevent the consummation of the Transactions, and
there shall not be in effect any order, decree or injunction of a court or
agency of competent jurisdiction which enjoins or prohibits consummation of the
Transactions.
 
ARTICLE VI
 
Miscellaneous
 
Section 6.01 Survival of Representations and Warranties.  All covenants and
agreements, other than those which by their terms apply in whole or in part
after the Closing Date, shall terminate as of the Closing Date.  The warranties
and representations contained in clauses (a), (b), and (c) of Section 3.01 shall
survive the Closing without limitation.  The warranties and representations
contained in clauses (l), (m), and (p) of Section 3.01 shall expire upon the
expiration of all statutes of limitation with respect to the matters referenced
therein.  All other warranties and representations made herein or in any
certificates delivered in connection with the Closing shall survive the Closing
for a period of eighteen months and shall then expire.
 
Section 6.02 Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed to have been duly given, if delivered personally,
by telecopier or sent by overnight courier guaranteeing next day delivery and
addressed as follows; provided that any notice given by facsimile shall also be
given by overnight courier guaranteeing next day delivery:
 
(a)            If to Purchaser, to:
 
Wells Fargo & Company
Securities Investment Group
MAC A0112-144
550 California Street, 14th Floor
San Francisco, CA 94104
Attention:  Mitchell Taylor
Fax:  (415) 975-7033
With copies to:
 

 

--------------------------------------------------------------------------------

 
Sidley Austin LLP
555 West Fifth Street, 40th Floor
Los Angeles, CA 90013
Attention:  Stephen D. Blevit
Fax:  (213) 896-6600
 
(b)   If to the Company, to:
 
Urstadt Biddle Properties Inc.
321 Railroad Avenue
Greenwich, CT 06830
Attention: Chief Financial Officer
Fax: (203) 861-6755


With a copy to:


Urstadt Biddle Properties Inc.
321 Railroad Avenue
Greenwich, CT 06830
Attention: Legal Counsel
Fax: (203) 861-6755


With a copy to:
 
Baker & McKenzie LLP
1114 Avenue of the Americas
New York, NY 10036
Attention:  Carol B. Stubblefield
Fax:  (212) 310-1653
 
or to such other address or addresses as shall be designated in writing.  All
notices shall be effective when received.
 
Section 6.03 Entire Agreement; Third Party Beneficiaries; Amendment.  This
Agreement, the Ancillary Documents and the documents described herein and
therein or attached or delivered pursuant hereto or thereto (collectively, the
“Transaction Documents”) set forth the entire agreement between the parties
hereto with respect to the Transactions, and, other than as set forth in
Section 6.09, are not intended to and shall not confer upon any person other
than the parties hereto any rights or remedies hereunder.  Without limitation of
the foregoing, the Transaction Documents supersede the provisions of that
certain Summary of Terms and Conditions dated November 5, 2007 executed by the
Company and the Purchaser (the “Term Sheet”).  Any provision of this Agreement
may be amended or modified in whole or in part at any time by an agreement in
writing between the parties hereto executed in the same manner as this
Agreement.  No investigation by Purchaser of the Company prior to or after the
date hereof shall stop or limit Purchaser from exercising any right hereunder or
be deemed to be a waiver of any such right.
 

 

--------------------------------------------------------------------------------

 



 
Section 6.04 Counterparts; Facsimile.  This Agreement may be executed in one or
more counterparts, each of which shall be deemed to constitute an original, but
all of which together shall constitute one and the same documents.  This
Agreement may be executed either originally or by facsimile (in which case such
facsimile signatures shall for all purposes be considered and treated as
original signatures hereto, and which shall fully bind the signatories pursuant
to this Agreement).
 
Section 6.05 Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING REGARD TO THE CONFLICT OF LAWS PRINCIPLES THEREOF, WITH THE EXCEPTION OF
SECTION 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF NEW YORK.
 
Section 6.06 Public Announcements.  Subject to each party’s disclosure
obligations imposed by law, each of the parties hereto will cooperate with each
other in the development and distribution of all news releases and other public
information disclosures with respect to this Agreement and any of the
Transactions, and no party hereto will make any such news release or public
disclosure without first consulting with the other party hereto.
 
Section 6.07 Expenses.  The Company shall pay all fees, costs and expenses
(including fees and expenses of outside counsel) incurred by Purchaser relating
to due diligence and the preparation and negotiation of the Term Sheet, this
Agreement and the Ancillary Documents.
 
Section 6.08 Indemnification.
 
(a) The Company agrees to indemnify and hold harmless Purchaser, each person who
controls Purchaser within the meaning of the Exchange Act, and each of the
respective officers, directors, employees, agents and Affiliates of the
foregoing in their respective capacities as such (the “Purchaser Indemnitees”),
to the fullest extent lawful, from and against any and all actions, suits,
claims, proceedings, costs, damages, judgments, amounts paid in settlement
(subject to Section 6.08(d) below) and expenses (including, without limitation,
reasonable attorneys’ fees and disbursements) (collectively, “Loss”) arising out
of or resulting from (i)  any inaccuracy in or breach of the representations,
warranties or covenants made by the Company in this Agreement or any Ancillary
Document or (ii) any action or failure to act undertaken by a Purchaser
Indemnitee at the written request of or with the written consent of the Company.
 
(b) Purchaser agrees to indemnify and hold harmless the Company and each of its
officers, directors, employees, agents and Affiliates in their respective
capacities as such (the “Company Indemnitees”), to the fullest extent lawful,
from and against any and all Losses arising out of or resulting from (i)  any
inaccuracy in or breach of the representations, warranties or covenants made by
Purchaser in this Agreement or any Ancillary Document, except to the extent that
such Purchaser Indemnitee is already indemnified for such breach pursuant to
Section 5 of the Registration Rights Agreement, or (ii) any action or failure to
act undertaken by a Company Indemnitee at the written request of or with the
written consent of Purchaser.
 

 

--------------------------------------------------------------------------------

 



 
(c) A party obligated to provide indemnification under this Section 6.08 (an
“Indemnifying Party”) shall reimburse the indemnified parties of the other party
(the “Indemnified Parties”) for all reasonable out-of-pocket expenses (including
attorneys’ fees and disbursements) as they are incurred in connection with
investigating, preparing to defend or defending any such action, suit, claim or
proceeding (including any inquiry or investigation) whether or not an
Indemnified Party is a party thereto.  If an Indemnified Party makes a claim
under this Section 6.08(c) for payment or reimbursement of expenses, such
expenses shall be paid or reimbursed promptly upon receipt of appropriate
documentation relating thereto even if the Indemnifying Party reserves the right
to dispute whether this Agreement requires the payment or reimbursement of such
expenses; provided that if a final, nonappealable determination is made by a
court of competent jurisdiction that the Indemnified Party receiving such
expense payment or reimbursement was not entitled to such payment pursuant to
this Article VI, then the Indemnified Party receiving such expense payment or
reimbursement shall return such expense payment or reimbursement to the
Indemnifying Party that made such payment or reimbursement.
 
(d) An Indemnified Party shall give written notice to the Indemnifying Party of
any claim with respect to which it seeks indemnification promptly after the
discovery by such party of any matters giving rise to a claim for
indemnification; provided that the failure of any Indemnified Party to give
notice as provided herein shall not relieve the Indemnifying Party of its
obligations under this Section 6.08 unless and to the extent that the
Indemnifying Party shall have been materially prejudiced by the failure of such
Indemnified Party to so notify such party.  In case any such action, suit, claim
or proceeding is brought against an Indemnified Party, the Indemnified Party
shall be entitled to hire, at its own expense, separate counsel and participate
in the defense thereof; provided, however, that the Indemnifying Party shall be
entitled to assume and conduct the defense, unless the Indemnifying Party
determines otherwise and following such determination the Indemnified Party
assumes responsibility for conducting the defense (in which case the
Indemnifying Party shall be liable for any legal or other expenses reasonably
incurred by the Indemnified Party in connection with assuming and conducting the
defense).  No Indemnifying Party shall be liable for any settlement of any
action, suit, claim or proceeding effected without its written consent;
provided, however, the Indemnifying Party shall not unreasonably withhold, delay
or condition its consent.  The Indemnifying Party further agrees that it will
not, without the Indemnified Party’s prior written consent, settle or compromise
any claim or consent to entry of any judgment in respect thereof in any pending
or threatened action, suit, claim or proceeding in respect of which
indemnification may be sought hereunder (whether or not any Indemnified Party is
an actual or potential party to such action, suit, claim or proceeding) unless
such settlement or compromise (i) includes an unconditional release of each
Indemnified Party from all liability arising out of such action, suit, claim or
proceeding, and (ii) does not include a statement as to or an admission of
fault, culpability or a failure to act, by or on behalf of any Indemnified
Party.
 
(e) The obligations of the Indemnifying Party under this Section 6.08 shall
survive the transfer or redemption of the Preferred Securities, or the closing
or termination of this Agreement and any Ancillary Document, or the
Transactions.  The agreements contained in this Section 6.08 shall be in
addition to any other rights of the Indemnified Party against the Indemnifying
Party or others, at common law or otherwise.  The Indemnifying Party consents to
 

 

--------------------------------------------------------------------------------

 

personal jurisdiction, service and venue in any court in the continental United
States in which any claim subject to this Agreement is brought against any
Indemnified Party.
 
Section 6.09 Successors and Assigns.  Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the Company’s successors and assigns and Purchaser’s successors and
assigns, and no other person; provided, that, subject to applicable law,
Purchaser may assign its rights under this Agreement to any of its Affiliates,
but no such assignment shall relieve Purchaser of its obligations
hereunder.  For the avoidance of doubt, none of the covenants or obligations of
Purchaser hereunder shall be binding on any other Person, and no such Person
shall be entitled to any of the Purchaser’s rights hereunder solely as a result
of the transfer of any of the Preferred Securities to such Person.
 
Section 6.10 Remedies; Waiver.  To the extent permitted by law, all rights and
remedies existing under this Agreement or any Ancillary Documents are cumulative
to, and are exclusive of, any rights or remedies otherwise available under
applicable law.  No failure on the part of any party to exercise, or delay in
exercising, any right hereunder shall be deemed a waiver thereof, nor shall any
single or partial exercise preclude any further or other exercise of such or any
other right.
 
Section 6.11 Consent to Jurisdiction.  Each of the parties hereto (a) consents
to submit itself to the personal jurisdiction of any Federal or state court
located in the Borough of Manhattan in the City of New York, New York in the
event any dispute arises out of this Agreement, any of the Ancillary Documents
or the Transactions, (b) agrees that it will not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court
and (c) agrees that it will not bring any action relating to this Agreement, any
of the Ancillary Documents or the Transactions in any court other than a Federal
or state court located in the Borough of Manhattan in the City of New York, New
York.
 
Section 6.12 Severability.  If any provision of this Agreement is determined to
be invalid, illegal, or unenforceable, the remaining provisions of this
Agreement shall remain in full force and effect provided that the economic and
legal substance of, any of the Transactions is not affected in any manner
materially adverse to any party.  In the event of any such determination, the
parties agree to negotiate in good faith to modify this Agreement to fulfill as
closely as possible the original intent and purpose hereof.  To the extent
permitted by law, the parties hereby to the same extent waive any provision of
law that renders any provision hereof prohibited or unenforceable in any
respect.
 
Section 6.13 Headings.  The headings of Articles and Sections contained in this
Agreement are for reference purposes only and are not part of this Agreement.
 
[Signature Page Follows]
 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto or by
their respective duly authorized officers, all as of the date first above
written.
 

 
WFC HOLDINGS CORPORATION
By:  /s/ George Wick
Name:  George Wick
Title:    Executive Vice President
 
 
URSTADT BIDDLE PROPERTIES INC.
By:  /s/ Willing L. Biddle
Name:  Willing L. Biddle
Title:  President
 
 










 


































[Investment Agreement Signature Page]

 

--------------------------------------------------------------------------------

 

Exhibit A
 
 
FORM of ARTICLES SUPPLEMENTARY
OF
URSTADT BIDDLE PROPERTIES INC.
8.50% SERIES E SENIOR CUMULATIVE PREFERRED STOCK
 
Urstadt Biddle Properties Inc., a Maryland corporation (the “Company”), hereby
certifies to the State Department of Assessments and Taxation of  of Maryland
that:
 
SECTION I:  Pursuant to authority contained in Article VII of the charter of the
Company (the “Charter”), 2,400,000 shares of authorized but unissued shares of
the Company’s preferred stock have been duly classified by the Board of
Directors of the Company (the “Board of Directors”) on March 6, 2008, as
authorized but unissued shares of the Company’s 8.50% Series E Senior Cumulative
Preferred Stock and the Board of Directors has set the preferences, conversion
and other rights, voting powers, restrictions, limitations as to dividends and
other distributions, qualifications, and terms and conditions of redemption
thereof.
 
SECTION II:  A description of the 8.50% Series E Senior Cumulative Preferred
Stock including the preferences, conversion and other rights, voting powers,
restrictions, limitations as to dividends and other distributions,
qualifications, and terms and conditions of redemption, as set by the Board of
Directors is as follows:
 
1. Designation and Number.  A series of preferred stock, designated the 8.50%
Series E Senior Cumulative Preferred Stock (the “Series E Preferred Stock”), is
hereby established.  The number of shares constituting the Series E Preferred
Stock shall be 2,400,000.
 
2. Defined Terms.  The terms defined in this Section, whenever used herein,
shall, unless the context otherwise requires, have the respective meanings
hereinafter specified:
 
                      “Board of Directors” shall have the meaning set forth in
Section I.


                      “Calculation Period” means, as of any date of
determination, the period comprised of the two most recently completed fiscal
quarters of the Company immediately preceding the fiscal quarter of the Company
in which such date of determination occurs.
 
              “Called Shares” shall have the meaning set forth in Section
II.8(c).
 
             “Capitalization Ratio” means, as of any date of determination, the
ratio obtained by dividing (i) the sum of (A) the aggregate amount of Debt of
the Company and (B) the aggregate amount of Preferred Stock of the Company by
(ii) the sum of (A) the aggregate amount of Debt of the Company, (B) the
aggregate amount of Preferred Stock of the Company, (C) the aggregate amount of
capital (including surplus) which in accordance with GAAP would be reflected on
a balance sheet of the Company in connection with the Common Stock of the
Company as of the end of the quarter immediately preceding the fiscal quarter of
the Company in which such date of determination occurs and (D) accumulated
depreciation of the Company as set forth on the Company’s balance sheet as of
the end of the quarter immediately preceding the fiscal quarter of the Company
in which such date of determination occurs.
 
                      “Capitalization Ratio Covenant” has the meaning set forth
in Section II.10(a)(i).
 

 
 

--------------------------------------------------------------------------------

 
 
 
“Capitalized Lease Obligations” of a person means any obligation that is
required to be classified and accounted for as a capital lease on the face of a
balance sheet of such person prepared in accordance with GAAP; the amount of
such obligation shall be the capitalized amount thereof determined in accordance
with GAAP; and the Stated Maturity thereof shall be the date of the last payment
of rent or any other amount due under such lease.
 
 “Change of Control” means the occurrence of any one of the following events:


                      (a)     any individual, entity or group, including any
“person” within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act,
other than Exempted Persons, acquires beneficial ownership within the meaning of
Rule 13d-3 promulgated under the Exchange Act of 20% or more of the Voting Power
of the Company’s Voting Stock and thereafter individuals who were not on the
board of directors of the Company on March 13, 2008 are elected as board members
pursuant to an arrangement or understanding with, or upon the request of or
nomination by, such Person(s) and constitute at least two of the members of such
board of directors of the Company; or


                      (b)     there occurs any solicitation of proxies by or on
behalf of any Person other than the directors of the Company or an Exempted
Person and thereafter individuals who were not directors of the Company prior to
the commencement of such solicitation are elected as directors of the Company
pursuant to an arrangement or understanding with, or upon the request of or
nomination by, such Person and constitute at least a majority of the members of
such board of directors of the Company; or


                      (c)     the acquisition (whether by purchase, merger,
consolidation, exchange or otherwise) by any individual, entity or group,
including any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act, other than Exempted Persons, of beneficial ownership within the
meaning of Rule 13d-3 promulgated under the Exchange Act, of a majority or more
of the combined Voting Power of the Company’s Voting Stock.


“Change of Control Call Option” shall have the meaning set forth in Section
II.8(b).
 
“Change of Control Notice” shall have the meaning set forth in Section II.8(c).
 
“Change of Control Date” shall have the meaning set forth in Section II.8(c).
 
“Change of Control Put Option” shall have the meaning set forth in Section
II.8(a).
 
“Charter” shall have the meaning set forth in Section I.
 
“Code” shall have the meaning set forth in Section II.5(e).
 
“Common Stock” means (i) the common stock, par value $.01 per share, of the
Company, any stock into which such common stock shall have been changed or any
stock resulting from any capital reorganization or reclassification of such
common stock, (ii) the Class
 

 

--------------------------------------------------------------------------------

 

A common stock, par value $.01 per share, of the Company, any stock into which
such Class A common stock shall have been changed or any stock resulting from
any capital reorganization or reclassification of such Class A common stock, and
(iii) all other stock of any class or classes (however designated) of the
Company the holders of which have the right, without limitation as to amount,
either to all or to a share of the balance of current dividends and liquidating
dividends after the payment of dividends and distributions of any shares
entitled to preference.
 
                      “Company” shall have the meaning set forth in the first
paragraph of these Articles Supplementary.


“Debt” of any person means, without duplication:
 
(i)           the principal of and premium (if any) in respect of (A)
indebtedness of such person for money borrowed and (B) other indebtedness
evidenced by notes, debentures, bonds or other similar instruments for the
payment of which such person is responsible or liable;
 
(ii)           all Capitalized Lease Obligations of such person;
 
(iii)           all obligations of such person issued or assumed as the deferred
purchase price of property, all conditional sale obligations of such person and
all obligations of such person under any title retention agreement (but
excluding trade accounts payable arising in the ordinary course of business);
 
(iv)           all obligations of such person for the reimbursement of any
obligor on any letter of credit, banker’s acceptance or similar credit
transaction (other than obligations with respect to letters of credit securing
obligations (other than obligations described in (i) through (iii) above)
entered into in the ordinary course of business of such person to the extent
such letters of credit are not drawn upon or, if and to the extent drawn upon,
such drawing is reimbursed no later than the third business day following
receipt by such person of a demand for reimbursement following payment on the
letter of credit);
 
(v)           the amount of all obligations of such person with respect to the
redemption, repayment or other repurchase of any redeemable stock (but excluding
any accrued dividends);
 
(vi)           all obligations of the type referred to in clauses (i) through
(v) of other persons and all dividends of other persons for the payment of
which, in either case, such person is responsible or liable, directly or
indirectly, as obligor, guarantor or otherwise, including by means of any
agreement that has the economic effect of a guarantee; and
 
(vii)           all obligations of the type referred to in clauses (i) through
(vi) of any other person secured by any Lien on any property or asset of such
person (whether or not such obligation is assumed by such person), the amount of
such obligation being deemed to be the lesser of the value of such property or
assets and the amount of the obligation so secured.
 
“Demand Registration” shall have the meaning set forth in Section 2.1 of the
Registration Rights Agreement.
 

 

--------------------------------------------------------------------------------

 
 
 
“Discount Rate” means, as of any date of determination, the yield to maturity
implied by (i) the yields reported, as of 10:00 A.M. (New York City time) on the
second business day preceding such date of determination on the display
designated as “Page 7051” on the Telerate Access Service (or such other display
as may replace Page 7051 on the Telerate Access Service) for actively traded
U.S. Treasury securities having a thirty (30) year maturity as of such date of
determination, or (ii) if such yields are not reported as of such time or the
yields reported as of such time are not ascertainable, the Treasury Constant
Maturity Series Yields reported, for the latest day for which such yields have
been so reported as of the second business day preceding the date of
determination in Federal Reserve Statistical Release H.15 (519) (or any
comparable successor publication) for actively traded U.S. Treasury securities
having a thirty (30) year constant maturity as of such date of determination.
 
                                “Dividend Payment Date” shall have the meaning
set forth in Section II.5(b).


                                “Dividend Record Date” shall have the meaning
set forth in Section II.5(b).


                                “Dividend Yield” shall have the meaning set
forth in Section II.5(a).


“Exempted Person” means: (i) Charles J. Urstadt; (ii) any Urstadt Family Member
(as hereinafter defined); (iii) any executor, administrator, trustee or personal
representative who succeeds to the estate of Charles J. Urstadt or an Urstadt
Family Member as a result of the death of such individual, acting in their
capacity as an executor, administrator, trustee or personal representative with
respect to any such estate; (iv) a trustee, guardian or custodian holding
property for the primary benefit of Charles J. Urstadt or an Urstadt Family
Member; (v) any corporation, partnership, limited liability company or other
business organization that is directly or indirectly controlled by one or more
persons or entities described in clauses (i) through (iv) hereof and is not
controlled by any other person or entity; and (vi) any charitable foundation,
trust or other not-for-profit organization for which one or more persons or
entities described in clauses (i) through (v) hereof controls the investment and
voting decisions in respect of any interest in the Company held by such
organization.   For sake of clarity with respect to clause (v) above, “control”
includes the power to control the investment and voting decisions of any such
corporation, partnership, limited liability company or other business
organization.


For purposes of this definition, the term “Urstadt Family Member” shall mean and
include the spouse of Charles J. Urstadt, the descendants of the parents of
Charles J. Urstadt, the descendants of the parents of the spouse of Charles J.
Urstadt, the spouses of any such descendant and the descendants of the parents
of any spouse of a child of Charles J. Urstadt.  For this purpose, an
individual’s “spouse” includes the widow or widower of such individual, and an
individual’s “descendants” includes biological descendants and persons deriving
their status as descendants by adoption.


“Event” shall have the meaning set forth in Section II.9(c)(ii).
 
“Fifth Anniversary Date” means the date which is the fifth anniversary of the
date of issuance of the Series E Preferred Stock.
 
                   “First Default Dividend Yield” shall have the meaning set
forth in Section II.5(a).

 

--------------------------------------------------------------------------------

 



                      “Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio obtained by dividing (i) the sum of (A) Interest
Expense for the Calculation Period, (B) Preferred Dividends for the Calculation
Period and (C) Funds From Operations for the Calculation Period by (ii) the sum
of (A) Interest Expense for the Calculation Period and (B) Preferred Dividends
for the Calculation Period; provided, however, that (x) if the Company has
issued any Debt or Preferred Stock since the beginning of the Calculation Period
that remains outstanding or (y) if the transaction giving rise to the need to
calculate the Fixed Charge Coverage Ratio is an issuance of Debt or Preferred
Stock, or both (x) and (y), Interest Expense and Preferred Dividends for the
Calculation Period shall be calculated after giving effect on a pro forma basis
to such Debt or Preferred Stock as if such Debt or Preferred Stock had been
issued on the first day of the Calculation Period and the discharge of any other
Debt or Preferred Stock refinanced, refunded, exchanged or otherwise discharged
with the proceeds of such new Debt or Preferred Stock as if any such discharge
had occurred on the first day of the Calculation Period.


                      “Fixed Charge Coverage Ratio Covenant” has the meaning set
forth in Section II.10(a)(i).
 
                      “Funds From Operations” means net income available to
Common Stock (computed in accordance with generally accepted accounting
principles), excluding gains (or losses) from sales of property, plus
depreciation and amortization, and after adjustments for unconsolidated
partnerships and joint ventures.  Adjustments for unconsolidated partnerships
and joint ventures will be calculated to reflect funds from operations on the
same basis.  Funds From Operations shall be determined in accordance with the
April 2002 White Paper on Funds From Operations approved by the Board of
Governors of the National Association of Real Estate Investment Trusts, as in
effect on the date of issuance of the Series E Preferred Stock.
 
                      “GAAP” means generally accepted accounting principles (in
the United States) set forth in the opinions and pronouncements of the
Accounting Principles Board, the American Institute of Certified Public
Accountants and the Financial Accounting Standards Board or in such other
statements by such other entity as may be in general use by significant segments
of the accounting profession as in effect from time to time.


                      “Initial Dividend Yield” shall have the meaning set forth
in Section II.5(a).


                      “Interest Expense” means, for any period, the total
interest expense of the Company, including (i) interest expense attributable to
capital leases, (ii) amortization of debt discount and debt issuance cost, (iii)
capitalized interest, (iv) non-cash interest payments, (v) commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing, (vi) net costs under hedging obligations
(including amortization of fees), and (vii) interest actually paid by the
Company under any guarantee of Debt or other obligation of any other person.


                      “Investment Agreement” means that certain Investment
Agreement, dated as of March 13, 2008, by and between the Company and WFC
Holdings Corporation, a Delaware corporation, as the same may be amended,
modified or supplemented form time to time in accordance with the provisions
thereof.

 

--------------------------------------------------------------------------------

 



                      “Lien” means any mortgage, deed of trust, pledge,
hypothecation, assignment, conditional sale agreement, deposit arrangement,
security interest, encumbrance, lien, preference, priority, title retention or
other security agreement or preferential arrangement (including, without
limitation, any negative pledge arrangement, restrictive covenant on real
property and any agreement to provide equal and ratable security) of any kind or
nature whatsoever in respect of any property of a Person intended to assure
payment of any Debt.


                      “Liquidation Preference” shall have the meaning set forth
in Section II.6.


                      “Make-Whole Price” means, for any share of Series E
Preferred Stock as of any date of determination, the sum of (i) the present
value as of such date of determination of all remaining scheduled dividend
payments of such share of Series E Preferred Stock until the Fifth Anniversary
Date, discounted by the Discount Rate, (ii) the Liquidation Preference and (iii)
all accrued and unpaid dividends thereon to such date of redemption.


                      “MGCL” shall have the meaning set forth in Section
II.5(b).
 
                      “NOI” means for any property and for a given period, the
sum of the following (without duplication): (a) rents and other revenues
received or accrued in the ordinary course from such property (excluding prepaid
rents and revenues and security deposits except to the extent applied in
satisfaction of tenants' obligations for rent) minus (b) all expenses paid or
accrued related to the ownership, operation or maintenance of such property,
including but not limited to taxes, assessments and the like, insurance,
utilities, payroll costs, maintenance, repair and landscaping expenses,
marketing expenses, and general and administrative expenses (including an
appropriate allocation for legal, accounting, advertising, marketing and other
expenses incurred in connection with such property, but specifically excluding
general overhead expenses of the Company which shall include general legal
expenses not related to any particular property) minus (c) the Reserve for
Replacements for such property as of the end of such period minus (d) the
greater of (i) the actual property management fee paid during such period and
(ii) an imputed management fee in the amount of three percent (3.0%) of the base
rent revenues for such property for such period.


                      “Parity Preferred” shall have the meaning set forth in
Section II.9(b).


                      “Person” means any natural person, corporation, limited
partnership, limited liability company, general partnership, joint stock
company, joint venture, association, company, trust, bank, trust company, land
trust, business trust or other organization, whether or not a legal entity, or
any governmental authority.


                      “Preferred Dividend Default” shall have the meaning set
forth in Section II.9(b).


                      “Preferred Dividends” means, for any period, dividends
accrued during such period in respect of all Preferred Stock held by persons
other than the Company.

 

--------------------------------------------------------------------------------

 



                      “Preferred Stock” means, as applied to the capital stock
of the Company, capital stock of any class or classes (however designated) which
is preferred as to the payment of dividends, or as to the distribution of assets
upon any voluntary or involuntary liquidation or dissolution of such
corporation, over shares of capital stock of any other class of the Company.

                      “Preferred Stock Director” shall have the meaning set
forth in Section II.9(b).
 
                      “Put Shares” shall have the meaning set forth in Section
II.8(d).
 
                      “Redemption Price” shall have the meaning set forth in
Section II.7(a).


                      “Registration Rights Agreement” means that certain
Registration Rights Agreement, dated as of March 13, 2008, among the Company and
the investors identified therein.


                      “REIT” shall have the meaning set forth in Section
II.5(e).


                      “Reserve for Replacements” means, with respect to a
property, an amount equaling $0.10 per square foot per annum for all retail,
office and industrial properties and $300 per unit for all apartment properties.


                      “Second Default Dividend Yield” shall have the meaning set
forth in Section II.5(a).


                      “Securities Act” means the Securities Act of 1933, as
amended.
 
                      “Senior Obligations” means any (i) Debt other than
accounts payable incurred in the ordinary course of the Company’s business and
(ii) equity securities of the Company which rank senior to the Series E
Preferred Stock with respect to the payment of dividends or the distribution of
assets upon liquidation, dissolution or winding up of the Company.
 
                      “Series C Preferred Stock” means the 8.5% Series C Senior
Cumulative Preferred Stock, par value $.01 per share, of the Company.
 
                      “Series D Preferred Stock” means the 7.5% Series D Senior
Cumulative Preferred Stock, par value $.01 per share, of the Company.


                      “Series E Preferred Stock” shall have the meaning set
forth in Section II.1.


                      “Stated Maturity” means, with respect to any security, the
date specified in such security as the fixed date on which the principal of such
security is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the repurchase of such
security at the option of the holder thereof upon the happening of any
contingency).
 
                      “Unencumbered Assets” means real estate assets of the
Company which are (i) wholly-owned by the Company, (ii) at least 80% leased at
the time of any determination,

 

--------------------------------------------------------------------------------

 

measured as a percentage of gross leasable area and excluding from such
measurement any gross leasable area undergoing redevelopment, and (iii) not
encumbered by any Lien.


                      “Unencumbered Asset Test” has the meaning set forth in
Section II.10(a)(ii).
 
                      “Unencumbered Asset Value” means, as of the date of
determination, the sum of: (A) the NOI generated by the Unencumbered Assets as
of the last day of the three-fiscal month period most recently ended times four
(4) divided by 8.00%, plus (B) the acquisition cost of Unencumbered Assets not
owned for the entire three-fiscal month period most recently ended.
 
                      “Voting Power” means, with respect to shares of Voting
Stock, the percentage obtained by dividing the number of votes represented by
such shares of Voting Stock by the number of votes represented by all shares of
Voting Stock.
 
                      “Voting Stock” means, with respect to the Company, any
class or classes of capital stock entitling any holder thereof to vote generally
in the election of members of the Board of Directors, excluding any class of
capital stock having voting power by reason of any contingency, including
default.
 
3. Maturity.  The Series E Preferred Stock has no stated maturity and will not
be subject to any sinking fund or mandatory redemption.
 
4. Rank.  The Series E Preferred Stock will, with respect to dividend rights and
rights upon liquidation, dissolution or winding up of the Company, rank (i)
senior to all classes or series of Common Stock of the Company, and to all
equity securities issued by the Company, the terms of which specifically provide
that such equity securities rank junior to the Series E Preferred Stock with
respect to dividend rights or rights upon liquidation, dissolution or winding up
of the Company, (ii) on a parity with the Series C Preferred Stock, the Series D
Preferred Stock and all other equity securities issued by the Company, the terms
of which specifically provide that such equity securities rank on a parity with
the Series C Preferred Stock, Series D Preferred Stock and Series E Preferred
Stock with respect to dividend rights or rights upon liquidation, dissolution or
winding up of the Company, and (iii) junior to all existing and future
indebtedness of the Company.  Without the affirmative vote or consent of one
hundred percent (100%) of the outstanding shares of Common Stock, the Company
may not authorize or issue any additional shares of Series E Preferred
Stock.  Without the affirmative vote or consent of holders of at least
two-thirds of the outstanding shares of the Series E Preferred Stock, the
Company may not issue any equity securities which rank senior to the Series E
Preferred Stock with respect to dividend rights or rights upon liquidation,
dissolution or winding up of the Company.  The term “equity securities” does not
include convertible debt securities, which will rank senior to the Series E
Preferred Stock prior to conversion.
 
5. Dividends.
 
(a) Holders of shares of the Series E Preferred Stock are entitled to receive,
when and as authorized by the Board of Directors and declared by the Company,
out of funds legally available for the payment of dividends, preferential
cumulative cash dividends at the rate (any such rate determined in accordance
with this Section 5(a), the “Dividend Yield”) of 8.50%
 

 

--------------------------------------------------------------------------------

 

 per annum of the Liquidation Preference (the “Initial Dividend Yield”);
provided, however, that (i) if the Company should violate the Fixed Charge
Coverage Ratio Covenant (as defined in Section 10), the Capitalization Ratio
Covenant (as defined in Section 10), or the Unencumbered Asset Test (as defined
in Section 10) and fail to cure such violation on or prior to the second
succeeding Dividend Payment Date after the date of any such violation, or (ii)
if the Company fails to have declared effective and maintain the effectiveness
of the Demand Registration within the respective periods required under the
Registration Rights Agreement, the Dividend Yield shall be increased to 200
basis points over the Initial Dividend Yield (the “First Default Dividend
Yield”) as of such second succeeding Dividend Payment Date after the date of
such violation or failure.  If the Company remains in violation of the Fixed
Charge Ratio Covenant, the Capitalization Ratio Covenant or the Unencumbered
Asset Test on four consecutive Dividend Payment Dates subsequent to the initial
violation of any such covenant, the Dividend Yield shall increase to the greater
of (i) the Discount Rate plus 700 basis points or (ii) 15% (the “Second Default
Dividend Yield”) as of such fourth consecutive Dividend Payment Date.  The
Dividend Yield on the Series E Preferred Stock will revert back to the Initial
Dividend Yield if (i) the Company remains in compliance with the Fixed Charge
Coverage Ratio Covenant, the Capitalization Ratio Covenant, and the Unencumbered
Asset Test on two consecutive Dividend Payment Dates after such First Default
Dividend Yield or Second Default Dividend Yield takes effect or (ii) the Company
has declared effective and maintains the effectiveness of the Demand
Registration if the First Default Dividend Yield is due to the Company’s failure
to have declared effective and maintain the effectiveness of the Demand
Registration within the respective periods required under the Registration
Agreement.
 
(b) Dividends on the Series E Preferred Stock shall be cumulative from the date
of original issue and shall be payable in arrears for each quarterly period
ended January 31, April 30, July 31 and October 31 on January 31, April 30, July
31 and October 31, respectively, of each year, or, if any such date shall not be
a business day, the next succeeding business day (each, a “Dividend Payment
Date”).  The first dividend will be payable on April 30, 2008, with respect to
the period commencing on the date of first issue and ending April 30, 2008, and
will be for less than a full quarterly period.  Any quarterly dividend payable
on the Series E Preferred Stock for any partial dividend period will be computed
on the basis of a 360-day year consisting of twelve 30-day months.  Dividends
will be payable to holders of record as they appear in the stock records of the
Company at the close of business on the applicable record date determined each
quarter by the Board of Directors, in accordance with the Maryland General
Corporation Law (the “MGCL”) (each, a “Dividend Record Date”).
 
(c) No dividends on shares of Series E Preferred Stock shall be authorized by
the Board of Directors or declared or paid or set aside for payment by the
Company at such time as the terms and provisions of any agreement of the
Company, including any agreement relating to its indebtedness, prohibits such
authorization, declaration, payment or setting apart for payment or provides
that such authorization, declaration, payment or setting apart for payment would
constitute a breach thereof or a default thereunder, or if such authorization,
declaration, payment or setting apart for payment shall be restricted or
prohibited by law.
 
(d) Notwithstanding the foregoing, dividends on outstanding shares of the Series
E Preferred Stock will accrue whether or not the Company has earnings, whether
or not there are funds legally available for the payment of such dividends and
whether or not such
 

 

--------------------------------------------------------------------------------

 

dividends are authorized or declared.  Accrued but unpaid dividends on the
Series E Preferred Stock will not bear interest and holders of the shares of the
Series E Preferred Stock will not be entitled to any distributions in excess of
full cumulative distributions described above.  Except as set forth in the next
sentence, no dividends will be authorized, declared and paid or authorized,
declared and set aside for payment on any capital stock of the Company,
including any other series of Preferred Stock ranking, as to dividends, on a
parity with or junior to the Series E Preferred Stock, (other than a dividend in
shares of the Company’s Common Stock or in shares of any other class of stock
ranking junior to the Series E Preferred Stock as to dividends and upon
liquidation) for any period unless full cumulative dividends relating to all
past dividend periods and the then current dividend period have been or
contemporaneously are authorized, declared and paid or authorized and declared
and a sum sufficient for the payment of such dividends relating to all past
dividend periods and the then current dividend period is irrevocably set aside
by the Company for the benefit of holders of outstanding shares of Series E
Preferred Stock.  When cumulative dividends are not paid in full (or a sum
sufficient for such full payment is not so set aside by the Company) upon the
Series E Preferred Stock and the shares of any other series of Preferred Stock
ranking on a parity as to dividends with the Series E Preferred Stock, all
dividends declared upon the Series E Preferred Stock and any other series of
Preferred Stock ranking on a parity as to dividends with the Series E Preferred
Stock shall be declared and paid pro rata so that the amount of dividends
declared and paid per share of Series E Preferred Stock and such other series of
Preferred Stock shall in all cases bear to each other the same ratio that
accrued dividends per share on the Series E Preferred Stock and such other
series of Preferred Stock (which shall not include any accrual in respect of
unpaid dividends for prior dividend periods if such Preferred Stock does not
have a cumulative dividend) bear to each other.
 
(e) Except as provided in the immediately preceding paragraph (d), unless full
cumulative dividends on the Series E Preferred Stock have been or
contemporaneously are declared and paid or declared and a sum sufficient for the
payment thereof is irrevocably set aside for payment for all past dividend
periods and the then current dividend period, no dividends (other than in shares
of Common Stock or other shares of capital stock ranking junior to the Series E
Preferred Stock as to dividends and upon liquidation) shall be declared and paid
or declared and set aside for payment nor shall any other distribution be
declared or made upon the Common Stock, or any other capital stock of the
Company ranking junior to or on a parity with the Series E Preferred Stock as to
dividends or upon liquidation, nor shall any shares of Common Stock, or any
other shares of capital stock of the Company ranking junior to or on a parity
with the Series E Preferred Stock as to dividends or upon liquidation be
redeemed, purchased or otherwise acquired for any consideration (or any moneys
be paid to or made available for a sinking fund for the redemption of any such
shares) by the Company (except (i) by conversion into or exchange for other
capital stock of the Company ranking junior to the Series E Preferred Stock as
to dividends and upon liquidation or (ii) any redemption that is necessary to
preserve the Company’s qualification as a real estate investment trust (a
“REIT”) under the Internal Revenue Code of 1986, as amended (the
“Code”)).  Holders of shares of the Series E Preferred Stock shall not be
entitled to any dividend, whether payable in cash, property or stock, in excess
of full cumulative dividends on the Series E Preferred Stock as provided
above.  Any dividend payment made on shares of the Series E Preferred Stock
shall first be credited against the earliest accrued but unpaid dividend due
with respect to such shares which remains payable.
 

 

--------------------------------------------------------------------------------

 



 
6. Liquidation Preference.
 
(a) Upon any voluntary or involuntary liquidation, dissolution or winding up of
the affairs of the Company, the holders of shares of Series E Preferred Stock
are entitled to be paid out of the assets of the Company legally available for
distribution to its stockholders a liquidation preference of $25 per share (the
“Liquidation Preference”), plus an amount equal to any accrued and unpaid
dividends to the date of payment (whether or not declared), but without
interest, before any distribution of assets is made to holders of Common Stock
or any other class or series of capital stock of the Company that ranks junior
to the Series E Preferred Stock as to liquidation rights, but the holders of the
shares of Series E Preferred Stock will not be entitled to receive the
Liquidation Preference, plus any accrued and unpaid dividends, of such shares
until the liquidation preference of any other series or class of the Company’s
capital stock hereafter issued which ranks senior as to liquidation rights to
the Series E Preferred Stock has been paid in full.  The holders of Series E
Preferred Stock and all series or classes of the Company’s capital stock
hereafter issued which rank on a parity as to liquidation rights with the Series
E Preferred Stock are entitled to share ratably, in accordance with the
respective preferential amounts payable on such capital stock, in any
distribution (after payment of the liquidation preference of any capital stock
of the Company that ranks senior to the Series E Preferred Stock as to
liquidation rights) which is not sufficient to pay in full the aggregate of the
amounts payable thereon.  The Company shall deliver written notice of any event
triggering the right to receive such Liquidation Preference to each holder of
Series E Preferred Stock within ten (10) days of the occurrence of such
event.  After payment of the full amount of the Liquidation Preference, plus any
accrued and unpaid dividends to which they are entitled, the holders of Series E
Preferred Stock will have no right or claim to any of the remaining assets of
the Company.  The consolidation or merger of the Company with or into any other
corporation, trust or entity or of any other corporation with or into the
Company, or the sale, lease or conveyance of all or substantially all of the
property or business of the Company, shall not be deemed to constitute a
liquidation, dissolution or winding up of the Company.
 
(b) In determining whether a distribution to holders of Series E Preferred Stock
(other than upon voluntary or involuntary liquidation) by dividend, redemption
or other acquisition of shares of stock of the Company or otherwise is permitted
under the MGCL, no effect shall be given to amounts that would be needed, if the
Company were to be dissolved at the time of the distribution, to satisfy the
preferential rights upon dissolution of holders of shares of stock of the
Company whose preferential rights upon dissolution are superior to those
receiving the distribution.
 
7. Redemption.
 
(a) Prior to the Fifth Anniversary Date, the Company may, at its option, upon
not less than thirty (30) nor more than sixty (60) days’ written notice, redeem
from the holders of shares of Series E Preferred Stock any or all outstanding
shares of Series E Preferred Stock at the Make-Whole Price as of the date fixed
for redemption.  On and after the Fifth Anniversary Date, the Company, may, at
its option, upon not less than thirty (30) nor more than sixty (60) days’
written notice, redeem from the holders of shares of Series E Preferred Stock
any or all outstanding shares of Series E Preferred Stock, at a redemption price
of $25 per share (the “Redemption Price”) plus all accrued and unpaid dividends
on the shares redeemed to the date of
 

 

--------------------------------------------------------------------------------

 

redemption, without interest.  Holders of Series E Preferred Stock which is to
be redeemed shall surrender such Series E Preferred Stock at the place
designated in such notice and the Company shall pay the Redemption Price plus
all accrued and unpaid dividends on the shares redeemed to the date of
redemption, without interest, or Make-Whole Price, as the case may be, upon such
redemption promptly following such surrender.  If notice of redemption of any
shares of Series E Preferred Stock has been given and if the funds necessary for
such redemption have been irrevocably set aside by the Company for the benefit
of the holders of any shares of Series E Preferred Stock so called for
redemption, then from and after the date the shares of Series E Preferred Stock
are actually redeemed or such funds are so set aside dividends will cease to
accrue on such shares of Series E Preferred Stock, such shares of Series E
Preferred Stock shall no longer be deemed outstanding and all rights of the
holders of such shares will terminate, except the right to receive the
Redemption Price plus all accrued and unpaid dividends on the shares redeemed to
the date of redemption, without interest, or the Make-Whole Price, as
applicable.  If less than all of the outstanding shares of Series E Preferred
Stock are to be redeemed, the Series E Preferred Stock to be redeemed shall be
selected pro rata (as nearly as may be practicable without creating fractional
shares) or by any other equitable method determined by the Company.
 
(b) Unless full cumulative dividends on all shares of Series E Preferred Stock
shall have been or contemporaneously are declared and paid or declared and a sum
sufficient for the payment thereof has been irrevocably set aside by the Company
for payment for all accrued dividends on the Series E Preferred Stock, no shares
of Series E Preferred Stock shall be redeemed unless all outstanding shares of
Series E Preferred Stock are simultaneously redeemed and the Company shall not
purchase or otherwise acquire directly or indirectly any shares of Series E
Preferred Stock (except by exchange for capital stock of the Company ranking
junior to the Series E Preferred Stock as to dividends and upon liquidation);
provided, however, that the foregoing shall not prevent a purchase or exchange
offer made on the same terms to holders of all outstanding shares of Series E
Preferred Stock.  So long as no dividends on the Series E Preferred Stock are in
arrears, the Company shall be entitled at any time and from time to time to
repurchase shares of Series E Preferred Stock in open-market transactions duly
authorized by the Board of Directors and effected in compliance with applicable
laws.
 
(c) Notice of redemption will be given by press release issued by the Company
not less than thirty (30) nor more than sixty (60) days prior to the redemption
date.  A notice of redemption will also be mailed by the Company, postage
prepaid, not less than thirty (30) nor more than sixty (60) days prior to the
redemption date, addressed to the respective holders of record of the Series E
Preferred Stock to be redeemed at their respective addresses as they appear on
the stock transfer records of the Company.  No failure to give such notice or
any defect therein or in the mailing thereof shall affect the validity of the
proceedings for the redemption of any shares of Series E Preferred Stock except
as to the holder to whom notice was defective or not given.  Each notice shall
state:  (i) the redemption date; (ii) the Redemption Price plus the amount of
all accrued and unpaid dividends on the shares redeemed to the date of
redemption, without interest, or the Make-Whole Price, as applicable; (iii) the
number of shares of Series E Preferred Stock to be redeemed; (iv) the place or
places where the Series E Preferred Stock is to be surrendered for payment of
the Redemption Price or the Make-Whole Price, as applicable; and (v) that
dividends on the shares to be redeemed will cease to accrue on such redemption
date.  If less than all of the Series E Preferred Stock held by any holder is to
be
 

 

--------------------------------------------------------------------------------

 

redeemed, the notice mailed to such holder shall also specify the number of
shares of Series E Preferred Stock held by such holder to be redeemed.
 
(d) Immediately prior to any redemption of Series E Preferred Stock, the Company
shall pay, in cash, any accumulated and unpaid dividends on all outstanding
shares of Series E Preferred Stock through the redemption date, unless a
redemption date falls after a Dividend Record Date and prior to the
corresponding Dividend Payment Date, in which case each holder of Series E
Preferred Stock at the close of business on such Dividend Record Date shall be
entitled to the dividend payable on such shares on the corresponding Dividend
Payment Date notwithstanding the redemption of such shares before such Dividend
Payment Date.
 
8. Change of Control.
 
(a) If a Change of Control of the Company occurs, each holder of shares of
Series E Preferred Stock shall have the right, at such holder’s option, to
require the Company to redeem all or any part of such holder’s shares of Series
E Preferred Stock for cash at the Redemption Price plus all accrued and unpaid
dividends on the shares redeemed to the date of redemption, without interest,
pursuant to the procedures described below (the “Change of Control Put Option”),
subject to the MGCL.
 
(b) If a Change of Control of the Company occurs, the Company shall have the
right, at the Company’s option, to redeem all or any part of the outstanding
shares of Series E Preferred Stock for cash at (i) prior to the Fifth
Anniversary Date, the Make-Whole Price as of the Change of Control Date and (ii)
on or subsequent to the Fifth Anniversary Date, the Redemption Price plus all
accrued and unpaid dividends on the shares redeemed to the date of redemption,
without interest, pursuant to the procedures described below (the “Change of
Control Call Option”), subject to the MGCL.
 
(c) In connection with any Change of Control, the Company will be required to
deliver to each holder of shares of Series E Preferred Stock, no fewer than
twenty (20) days prior to the date the Change of Control is consummated (the
“Change of Control Date”), written notice of the Change of Control (the “Change
of Control Notice”), which Change of Control Notice shall include:
 
(i) a reasonably detailed description of the material terms of the transaction
giving rise to the Change of Control;
 
(ii) the anticipated closing date of the Change of Control;
 
(iii) a statement as to whether or not the Company elects to exercise the Change
of Control Call Option in connection with the Change of Control;
 
(iv) if the Company elects to exercise the Change of Control Call Option, the
number of shares of Series E Preferred Stock to be redeemed by the Company
pursuant to such exercise (the “Called Shares”), provided, that, if less than
all of the outstanding shares of Series E Preferred Stock are to be redeemed,
the Called Shares shall be redeemed from the holders of Series E Preferred Stock
pro rata (as nearly as may
 

 

--------------------------------------------------------------------------------

 

be practicable without creating fractional shares) or by any other equitable
method determined by the Company; and
 
(v) if the Company does not elect to exercise the Change of Control Call Option
for the redemption of one hundred percent (100%) of the outstanding shares of
Series E Preferred Stock in connection with the Change of Control, a statement
that informs the holders of shares of Series E Preferred Stock of their rights
under the Change of Control Put Option.
 
(d) If the Company does not elect to exercise the Change of Control Call Option
for the redemption of one hundred percent (100%) of the outstanding shares of
Series E Preferred Stock pursuant to any Change of Control Notice delivered to
the holders of the Series E Preferred Stock pursuant to Section II.8(c), any
such holder may deliver to the Company, not later than the date that is five
days prior to the anticipated Change of Control Date designated in the Change of
Control Notice, written notice of such holder’s exercise of the Change of
Control Put Option, indicating the number of shares of Series E Preferred Stock
to be redeemed by the Company (the “Put Shares”).  For the avoidance of doubt,
the number of Put Shares that any holder of Series E Preferred Stock may elect
to include in any exercise of the Change of Control Put Option may be equal to
all or any part of such holder’s remaining shares of Series E Preferred Stock
after the exercise of the Change of Control Call Option by the Company.
 
(e) If either (i) the Company elects to exercise the Change of Control Call
Option or (ii) any holder of shares of Series E Preferred Stock elects to
exercise the Change of Control Put Option, the Company shall pay the applicable
amount set forth in Section II.8(a) or (b) to each holder of Called Shares or
Put Shares, as applicable, upon the Change of Control Date.  Payment shall be
made to each holder at its address as it appears on the books and records of the
Company or pursuant to such other payment instructions as are provided by such
holder to the Company not later than three (3) business days prior to the Change
of Control Date.
 
9. Voting Rights.
 
(a) Holders of the Series E Preferred Stock will not have any voting rights,
except as expressly set forth herein.
 
(b) Whenever dividends on any shares of Series E Preferred Stock shall be in
arrears for three (3) or more quarterly periods, whether or not such quarterly
periods are consecutive (a “Preferred Dividend Default”), the number of
directors then constituting the Board of Directors shall be increased by two (if
not already increased by reason of a similar arrearage with respect to any
Parity Preferred), and the holders of such shares of Series E Preferred Stock
will be entitled to vote separately as a class with all other series of
preferred stock ranking on a parity with the Series E Preferred Stock as to
dividends or upon liquidation and upon which like voting rights have been
conferred and are exercisable (“Parity Preferred”), in order to fill the
vacancies thereby created, for the election of a total of two additional
directors of the Company (the “Preferred Stock Directors”) at a special meeting
called by the Company at the request of holders of record of at least 20% of the
outstanding shares of Series E Preferred Stock or the holders of record of at
least 20% of the outstanding shares of any series of Parity Preferred so in
arrears (unless such request is received less than ninety (90) days before the
date
 

 

--------------------------------------------------------------------------------

 

 fixed for the next annual meeting of stockholders) or at the next annual
meeting of stockholders, and at each subsequent annual meeting until all
dividends accumulated on such shares of Series E Preferred Stock and Parity
Preferred for the past dividend periods and the dividends on such shares of
Series E Preferred Stock and Parity Preferred for the then current dividend
period shall have been fully paid or declared and a sum sufficient for the
payment thereof set aside for payment.  In the event the directors of the
Company are divided into classes, each such vacancy shall be apportioned among
the classes of directors to prevent stacking in any one class and to insure that
the number of directors in each of the classes of directors is as nearly equal
as possible.  Each Preferred Stock Director, as a qualification for election as
such (and regardless of how elected) shall submit to the Board of Directors a
duly executed, valid, binding and enforceable letter of resignation from the
Board of Directors, to be effective upon the date upon which all dividends
accumulated on such shares of Series E Preferred Stock and Parity Preferred for
the past dividend periods and the dividends on such shares of Series E Preferred
Stock and Parity Preferred for the then current dividend period shall have been
fully paid or declared and a sum sufficient for the payment thereof set aside
for payment, whereupon the terms of office of all persons elected as Preferred
Stock Directors by the holders of the Series E Preferred Stock and any Parity
Preferred shall, upon the effectiveness of their respective letters of
resignation, forthwith terminate, and the number of directors then constituting
the Board of Directors shall be reduced accordingly.  A quorum for any meeting
shall exist if at least a majority of the outstanding shares of Series E
Preferred Stock and shares of Parity Preferred are represented in person or by
proxy at such meetings.  Such Preferred Stock Directors shall be elected by a
plurality of the votes cast by the holders of shares of Series E Preferred Stock
and Parity Preferred that are present and voting, in person or by proxy, at a
duly called and held meeting at which a quorum is present.  If and when all
accumulated dividends and the dividend for the then current dividend period on
the Series E Preferred Stock shall have been paid in full or declared and set
aside for payment in full, the holders thereof shall be divested of the
foregoing voting rights (subject to revesting in the event of each and every
Preferred Dividend Default).  Any Preferred Stock Director may be removed at any
time with or without cause only by a majority of the votes cast by the holders
of shares of Series E Preferred Stock and Parity Preferred that are present and
voting, in person or by proxy, at a duly called and held meeting at which a
quorum is present.  So long as a Preferred Dividend Default shall continue, any
vacancy in the office of a Preferred Stock Director may be filled by written
consent of the Preferred Stock Director remaining in office, or if none remains
in office, by a majority of the votes cast by the holders of shares of Series E
Preferred Stock and Parity Preferred that are present and voting, in person or
by proxy, at a duly called and held meeting at which a quorum is present.  The
Preferred Stock Directors shall each be entitled to one vote per director on any
matter properly coming before the Board of Directors.  The Company shall, upon
receipt of a written request by holders of record of at least 20% of the
outstanding shares of Series E Preferred Stock or the holders of record of at
least 20% of the outstanding shares of any series of Parity Preferred, use
commercially reasonable efforts to call a special meeting for the purpose of the
removal of a Preferred Stock Director or the filling of any vacancy in the
office of a Preferred Stock Director as promptly as reasonably
practicable.  Without limiting the generality of the foregoing, the Company
shall file a proxy statement with the Security and Exchange Commission relating
to any such special meeting with 45 days of any such request if the Company is
required to file such a proxy statement under applicable laws.
 

 

--------------------------------------------------------------------------------

 



 
(c) So long as any shares of Series E Preferred Stock remain outstanding, the
Company will not, without the affirmative vote or consent of the holders of at
least two-thirds of the shares of the Series E Preferred Stock outstanding at
the time, given in person or by proxy, either in writing or at a meeting (voting
separately as a class) amend, alter or repeal the provisions of the Charter or
these Articles Supplementary, whether by merger, consolidation or otherwise (an
“Event”), so as to materially and adversely affect any preferences, conversion
and other rights, voting powers, restrictions (including, without limitation,
Section II.10), limitations as to dividends and other distributions,
qualifications, and terms and conditions of redemption of the Series E Preferred
Stock or the holders thereof; provided, however, that without the affirmative
vote or consent of all holders of shares of the Series E Preferred Stock
outstanding at the time, no amendment, alteration or repeal of the provisions of
the Charter or of these Articles Supplementary may be made that will (v) alter
the rank of the Series E Preferred Stock as set forth in Section II.4, (w)
reduce the number of shares of the Series E Preferred Stock required to consent
to an amendment, alteration or repeal of the Charter or these Articles
Supplementary pursuant to this Section II.9(c), (x) reduce the Initial Dividend
Yield or the Liquidation Preference or change the method of calculation of the
First Default Dividend Yield, the Second Default Dividend Yield, Redemption
Price or the Make-Whole Price, (y) change the payment date for payment of
dividends with respect to the Series E Preferred Stock or change the period with
respect to which such dividends are paid, or (z) alter or modify the rights of
any holder of Series E Preferred Stock pursuant to Section II.8 of these
Articles Supplementary.  With respect to the occurrence of any Event set forth
above, so long as the Series E Preferred Stock remains outstanding with the
terms thereof materially unchanged (or any class or series of stock with
substantially identical terms and conditions is issued by the surviving
corporation in any merger or consolidation to which the Company became a party
in exchange for the Series E Preferred Stock), the occurrence of any such Event
shall not be deemed to materially and adversely affect any preferences,
conversion and other rights, voting powers, restrictions, limitations as to
dividends and other distributions, qualifications, and terms and conditions of
redemption the Series E Preferred Stock.  In addition, any increase in the
number of authorized shares of Preferred Stock or the creation or issuance of
any other series of Preferred Stock, or any increase in the number of authorized
shares of such series, in each case ranking on a parity with or junior to the
Series E Preferred Stock with respect to payment of dividends or the
distribution of assets upon liquidation, dissolution or winding up, shall not be
deemed to materially and adversely affect any preferences, conversion and other
rights, voting powers, restrictions, limitations as to dividends and other
distributions, qualifications, and terms and conditions of redemption of the
Series E Preferred Stock.
 
(d) So long as any shares of Series E Preferred Stock remain outstanding and any
holder of the Series E Preferred Stock as of the date of the first issuance of
the Series E Preferred Stock continues to hold, beneficially or of record, at
least 75% of the number of shares of Series E Preferred Stock which such holder
owned, beneficially or of record, as of the date of the first issuance of the
Series E Preferred Stock, the Company will not, without the affirmative vote or
consent of the holders of at least 85% of the shares of the Series E Preferred
Stock outstanding at the time, given in person or by proxy, either in writing or
at a meeting (voting separately as a class), amend Section II.10 of these
Articles Supplementary.
 

 

--------------------------------------------------------------------------------

 



 
(e) The foregoing voting provisions will not apply if, at or prior to the time
when the act with respect to which such vote would otherwise be required shall
be effected, all outstanding shares of Series E Preferred Stock shall have been
redeemed or called for redemption upon proper notice and sufficient funds shall
have been irrevocably deposited in trust to effect such redemption.
 
(f) Except as expressly stated in these Articles Supplementary, the Series E
Preferred Stock will not have any relative, participating, optional or other
special voting rights and powers, and the consent of the holders thereof shall
not be required for the taking of any corporate action, including but not
limited to, any corporate action to approve any merger or consolidation
involving the Company, or a sale of all or substantially all of the assets of
the Company, or the liquidation or dissolution of the Company, irrespective of
the effect that such merger, consolidation, sale, liquidation or dissolution may
have upon the rights, preferences or voting powers of the holders of the Series
E Preferred Stock.
 
10. Covenants.
 
(a) So long as any share of Series E Preferred Stock shall remain outstanding,
the Company shall:
 
(i) not permit the Fixed Charge Coverage Ratio to be less than 1.50 (the “Fixed
Charge Coverage Ratio Covenant”) or the Capitalization Ratio to exceed 0.55 (the
“Capitalization Ratio Covenant”);
 
(ii) maintain an Unencumbered Asset Value of not less than 150% of the aggregate
outstanding principal amount of its unsecured Debt and the liquidation
preference of its Preferred Stock (the “Unencumbered Asset Test”); and
 
(iii) not enter into or undertake any Senior Obligation (i) at any time during
which the Company is in violation of the Fixed Charge Coverage Ratio Covenant or
the Capitalization Ratio Covenant or (ii) if the entry into or undertaking of
such Senior Obligation would result in a violation of the Fixed Charge Coverage
Ratio Covenant or the Capitalization Ratio Covenant, compliance with such
covenants being determined (A) in the case of the Fixed Charge Coverage Ratio
Covenant, after giving effect on a pro forma basis to any such Senior Obligation
as if such Senior Obligation had been issued on the first day of the Calculation
Period and (B) in the case of the Capitalization Ratio Covenant, as of the end
of the fiscal quarter of the Company immediately preceding the fiscal quarter of
the Company in which such Senior Obligation is proposed to be entered into or
undertaken, after giving effect on a pro forma basis to any such Senior
Obligation as if such Senior Obligation had been issued on the first day of such
immediately preceding quarter.
 
(iv) The covenants set forth in Section II.10(a) are for the exclusive benefit
of the holders of the Series E Preferred Stock and, except as set forth in
Section II.9(d), may not be waived without the consent, approval or vote of the
holders of two-thirds of the outstanding Series E Preferred Stock.
 

 

--------------------------------------------------------------------------------

 



 
(b) The Company will not take any action to voluntarily terminate or authorize
the termination of the status of the Company as a REIT.
 
11. Conversion.  The Series E Preferred Stock is not convertible into or
exchangeable for any other securities or property of the Company.
 
12. No Impairment.  The Company will not, through any reorganization,
recapitalization, transfer of assets, consolidation, merger or dissolution,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company, but will at all times in good
faith assist in the carrying out of all the provisions of these Articles
Supplementary.  Unless the Company validly and legally exercises the Change of
Control Call Option or the holders of Series E Preferred Stock validly and
legally exercise their Change of Control Put Option, in each case with respect
to 100% of the issued and outstanding shares of Series E Preferred Stock, the
Company shall, as a condition precedent to any such reorganization,
recapitalization, transfer of assets, consolidation, merger or dissolution,
cause any successor to the Company or acquiring person or entity, as the case
may be, to carry out all the provisions of these Articles Supplementary or issue
preferred stock to each holder of the Series E Preferred Stock with preferences,
priorities, rights, powers, restrictions, limitations, qualifications and terms
and conditions as nearly equivalent as may be practicable to those contained in
these Articles Supplementary.  The Company will, with the purpose of impairing
the voting rights of the Series E Preferred Stock under Section II.(9(b), (i)
issue shares of Parity Preferred with voting rights greater than one vote per
share or (ii) issue shares of Parity Preferred with a liquidation preference per
share less than $25 without a proportionate reduction in percentage voting
rights per share on the basis of $25 liquidation preference equals 1 vote,
unless, in the case of this clause (ii), the Company has been advised in writing
by its financial advisor that it has become the market standard in preferred
stock issuances of a similar size and nature to issue shares of preferred stock
with a liquidation preference per share less than $25, in which case the Company
shall not issue Parity Preferred at a lesser liquidation preference per share
than the market standard liquidation preference per share so advised by the
Company’s financial advisor.  The provisions of this Section II.12 will
similarly apply to successive reorganizations, recapitalizations, transfers of
assets, consolidations, mergers or dissolutions.
 
SECTION III:  The classification of authorized but unissued shares as set forth
in these Articles Supplementary does not increase the authorized capital of the
Company or the aggregate par value thereof.
 
SECTION IV:  These Articles Supplementary have been approved by the majority of
the Board of Directors in the manner prescribed by the MGCL.
 


*           *           *

 

--------------------------------------------------------------------------------

 
 
 
 

IN WITNESS WHEREOF, the undersigned, the President of the Company acknowledges
these Articles Supplementary to be the corporate act of the Company and, as to
all matters or facts required to be verified under oath, the undersigned
acknowledges that to the best of his knowledge, information and belief, these
matters and facts set forth herein are true in all material respects and that
this statement is made under the penalties for perjury.
 
These Articles Supplementary have been executed under seal in the name of the
Company and on its behalf by its President and attested to by its Secretary on
this 13th day of March, 2008.
 
ATTEST
 
 
 
By:                                  
Thomas D. Myers
Secretary
URSTADT BIDDLE PROPERTIES, INC.
 
 
 
By:                                                                   
Willing L. Biddle              (SEAL)
President







Signature Page to
Articles Supplementary


 

A-1


 
 

--------------------------------------------------------------------------------

 

Exhibit B
 
 
FORM of REGISTRATION RIGHTS AGREEMENT
 
dated as of March 13, 2008
 
by and among
 
URSTADT BIDDLE PROPERTIES INC.
 
and
 
THE INVESTORS REFERRED TO HEREIN
 

 

--------------------------------------------------------------------------------

 



 
REGISTRATION RIGHTS AGREEMENT
 
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) dated as of March 13,
2008, is made by and among Urstadt Biddle Properties Inc., a Maryland
corporation (the “Company”), and the Persons named on Schedule 1 as Investors
(each a “Investor” and collectively, the “Investors”).
 
 
RECITALS
 
WHEREAS, pursuant to that certain Investment Agreement dated as of March 13,
2008, by and between WFC Holdings Corporation (“Wells Fargo”) and the Company
(the “Investment Agreement”), the Company issued and the Investors purchased
2,400,000 shares of 8.50% Series E Senior Cumulative Preferred Stock (the
“Series E Preferred Stock”) of the Company; and
 
WHEREAS, in connection therewith, the parties hereto desire to set forth the
Investors’ rights and the Company’s obligation to cause the registration of the
Series E Preferred Stock pursuant to the Securities Act.
 
NOW, THEREFORE, in consideration of the Investment Agreement, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1. Definitions and Usage.  As used in this Agreement the following terms shall
have the corresponding meanings:
 
1.1 Definitions.
 
“Commission” shall mean the Securities and Exchange Commission.
 
“Continuously Effective”, with respect to a specified registration statement,
shall mean that it shall not cease to be effective and available for Transfers
of Registrable Securities thereunder for longer than either (i) any thirty (30)
calendar days, or (ii) an aggregate of sixty (60) calendar days during the
two-year period specified in Section 2.1(c).
 
“Demand Registration” shall have the meaning set forth in Section 2.1.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934.
 
“Initiating Investor” shall have the meaning set forth in Section 2.1.
 
“Investment Agreement” shall have the meaning set forth in the Recitals.
 
“Investors” shall mean the Persons named on Schedule 1 as Investors and
Transferees of such Persons’ Registrable Securities with respect to the rights
that such Transferees shall have acquired in accordance with Section 8, at such
times as such Persons shall own Registrable Securities.
 

 

--------------------------------------------------------------------------------

 

“Majority Selling Investors” means those Selling Investors whose Registrable
Securities included in a registration represent a majority of the Registrable
Securities of all Selling Investors included therein.
 
“Person” shall mean any individual, corporation, partnership, joint venture,
association, joint-stock company, limited liability company, trust,
unincorporated organization or government or other agency or political
subdivision thereof.
 
“Register”, “registered”, and “registration” shall refer to a registration
effected by preparing and filing a registration statement or similar document in
compliance with the Securities Act, and the declaration or ordering by the
Commission of effectiveness of such registration statement or document.
 
“Registrable Securities” shall mean, subject to Section 6.4: (i) the 2,400,000
shares of Series E Preferred Stock issued by the Company pursuant to the
Investment Agreement; and (ii) any security issued in exchange for or otherwise
in replacement of Series E Preferred Stock described in clause (i) above;
provided, however, that Registrable Securities shall not include any securities
(x) which have theretofore been registered and sold pursuant to a transaction
registered under the Securities Act, (y) which have been sold to the public
pursuant to Rule 144 or any similar rule promulgated by the Commission pursuant
to the Securities Act, or (z) which may be transferred pursuant to Rule 144
without the requirement of a volume limitation, the current public information
requirement thereof or the manner of sale requirement thereof.
 
“Registrable Securities then outstanding” shall mean, with respect to a
specified determination date, the Registrable Securities owned by all Investors
on such date.
 
“Registration Expenses” shall have the meaning set forth in Section 4.1.
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
“Selling Investors” shall mean, with respect to a specified registration
pursuant to this Agreement, Investors whose Registrable Securities are included
in such registration.
 
“Series E Preferred Stock” shall have the meaning set forth in the Recitals.
 
“Transfer” shall mean and include the act of selling, giving, transferring,
creating a trust (voting or otherwise), assigning or otherwise disposing of
(other than pledging, hypothecating or otherwise transferring as security) (and
correlative words shall have correlative meanings); provided however, that any
transfer or other disposition upon foreclosure or other exercise of remedies of
a secured creditor after an event of default under or with respect to a pledge,
hypothecation or other transfer as security shall constitute a “Transfer”.
 
“Violation” shall have the meaning set forth in Section 5.1.
 

 

--------------------------------------------------------------------------------

 



 
1.2 Usage.
 
(a) References to a Person are also references to its assigns and successors in
interest (by means of merger, consolidation or sale of all or substantially all
the assets of such Person or otherwise, as the case may be).
 
(b) References to Registrable Securities “owned” by an Investor shall include
Registrable Securities beneficially owned by such Person but which are held of
record in the name of a nominee, trustee, custodian, or other agent, but shall
exclude the Series E Preferred Stock held by a Investor in a fiduciary capacity
for customers of such Person.
 
(c) References to a document are to it as amended, waived and otherwise modified
from time to time and references to a statute or other governmental rule are to
it as amended and otherwise modified from time to time (and references to any
provision thereof shall include references to any successor provision).
 
(d) References to Sections or to Schedules or Exhibits are to sections hereof or
schedules or exhibits hereto, unless the context otherwise requires.
 
(e) The definitions set forth herein are equally applicable both to the singular
and plural forms and the feminine, masculine and neuter forms of the terms
defined.
 
(f) The term “including” and correlative terms shall be deemed to be followed by
“without limitation” whether or not followed by such words or words of like
import.
 
(g) The term “hereof” and similar terms refer to this Agreement as a whole.
 
(h) The “date of” any notice or request given pursuant to this Agreement shall
be determined in accordance with Section 10.2.
 
2. Demand Registration.
 
2.1 If the Company shall receive on or after the date that is nine (9) months
following the date hereof a written request from the holders of a majority of
the Registrable Securities then outstanding (“Initiating Investors”) that the
Company file a registration statement under the Securities Act for an offering
of the Registrable Securities on a continuous basis pursuant to Rule 415 under
the Securities Act (a “Demand Registration”), covering the registration of
Registrable Securities with an aggregate offering price, net of any placement
agent fees, broker’s fees, and commissions on similar discounts, fees or
commissions, of at least $5 million, then the Company shall, within ten (10)
days of the receipt thereof, give written notice of such request to all holders
of the Registrable Securities and shall, subject to the limitation of this
Section 2.1, use its reasonable best efforts to effect as soon as practicable,
and in any event within ninety (90) days of the receipt of such request, the
registration under the Securities Act of all Registrable Securities which the
holders request to be registered within twenty (20) days of the mailing of such
notice by the Company.  Any request made pursuant to this Section 2.1 shall be
addressed
 

 

--------------------------------------------------------------------------------

 

to the attention of the Secretary of the Company and shall specify the number of
Registrable Securities to be registered, the intended methods of disposition
thereof which shall not include any underwritten, agency or similar method and
that the request is for a Demand Registration pursuant to this Section 2.1.  In
connection with the Demand Registration, the Company shall:
 
(a) Be entitled to postpone for up to ninety (90) days from the date of request
of the Initiating Investor the filing of any Demand Registration statement
otherwise required to be prepared and filed pursuant to Section 2.1, if the
board of directors of the Company determines, in its good faith reasonable
judgment, that such registration and the Transfer or Registrable Securities
contemplated thereby would materially interfere with, or require premature
disclosure of, any financing, acquisition or reorganization involving the
Company or any of its wholly owned subsidiaries and the Company promptly gives
the Initiating Investors notice of such determination;
 
(b) Use its reasonable best efforts to have the registration declared effective
under the Securities Act as soon as reasonably practicable, and in any event
within ninety (90) days of the receipt of the request for the registration,
giving due regard to the need to prepare current financial statements, conduct
due diligence and complete other actions that are reasonably necessary to effect
a registered public offering;
 
(c) Use its reasonable best efforts to keep the relevant registration statement
Continuously Effective for the lesser of two (2) years or until such time as all
holders who included Registrable Securities in the Registration Statement no
longer hold any Registrable Securities (the “Registration
Period”).  Notwithstanding the foregoing, if for any reason the effectiveness of
a registration pursuant to this Section 2 is suspended or postponed, the
foregoing period shall be extended by the aggregate number of days of such
suspension or postponement; and
 
(d) Be obligated to effect no more than one (1) Demand Registration.  For
purposes of the preceding sentence, registration shall not be deemed to have
been effected (i) unless a registration statement with respect thereto has
become effective, or (ii) if after such registration statement has become
effective, such registration or the related offer, sale or distribution of
Registrable Securities thereunder is interfered with by any stop order,
injunction or other order or requirement of the Commission or other governmental
agency or court for any reason not attributable to the Selling Investors and
such interference is not thereafter eliminated.
 
2.2 A registration pursuant to this Section 2 shall be on such appropriate
registration form of the Commission as shall (i) be selected by the Company and
be reasonably acceptable to the Majority Selling Investors and (ii) permit the
disposition of the Registrable Securities in accordance with the intended method
of disposition specified in Section 2.1.
 
2.3 The Company shall furnish to one firm of counsel for the Selling Investors
(selected by Majority Selling Investors) copies of the filed registration
statement or prospectus or any amendments or supplements thereto in the form
substantially as proposed to be filed with the Commission at least five (5)
business days prior to filing for review and comment by such counsel, which
opportunity to comment shall include the right to contest disclosure if the
 

 

--------------------------------------------------------------------------------

 

applicable Selling Investor reasonably believes that such disclosure contains an
untrue statement of a material fact or omits to state a material fact required
to be stated therein or necessary to make the statements therein not misleading.
 
2.4 The Company shall prepare and file with the Commission such amendments and
supplements to such registration statement and the prospectus used in connection
with such registration statement as may be necessary to comply with the
provisions of the Securities Act and rules thereunder with respect to the
disposition of all securities covered by such registration statement.  The
Company shall amend the registration statement or supplement the prospectus so
that it will remain current and in compliance with the requirements of the
Securities Act for the Registration Period, and if during such period any event
or development occurs as a result of which the registration statement or
prospectus contains a misstatement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, the Company shall promptly notify each Selling Investor,
amend the registration statement or supplement the prospectus so that each will
thereafter comply with the Securities Act and furnish to each Selling Investor
of Registrable Securities such amended or supplemented prospectus, which each
such Investor shall thereafter use in the Transfer of Registrable Securities
covered by such registration statement.  Pending such amendment or supplement
each such Investor shall cease making offers or Transfers of Registrable
Securities pursuant to the prior prospectus.  In the event that any Registrable
Securities included in a registration statement subject to, or required by, this
Agreement remain unsold at the end of the period during which the Company is
obligated to use its reasonable best efforts to maintain the effectiveness of
such registration statement, the Company may file a post-effective amendment to
the registration statement for the purpose of removing such Securities from
registered status.
 
2.5 The Company shall furnish to each Selling Investor of Registrable
Securities, without charge, such numbers of copies of the registration
statement, any pre-effective or post-effective amendment thereto, the
prospectus, including each preliminary prospectus and any amendments or
supplements thereto, in each case in conformity with the requirements of the
Securities Act and the rules thereunder, and such other related documents as any
such Selling Investor may reasonably request in order to facilitate the
disposition of Registrable Securities owned by such Selling Investor.
 
2.6 The Company shall use its reasonable best efforts (i) to register and
qualify the securities covered by such registration statement under such other
securities or Blue Sky laws of such states or jurisdictions as shall be
reasonably requested by the Majority Selling Investors, and (ii) to obtain the
withdrawal of any order suspending the effectiveness of a registration
statement, or the lifting of any suspension of the qualification (or exemption
from qualification) of the offer and transfer of any of the Registrable
Securities in any jurisdiction, at the earliest possible moment; provided,
however, that the Company shall not be required in connection therewith or as a
condition thereto to qualify to do business, subject itself to taxation in any
such states or jurisdictions or to file a general consent to service of process
in any such states or jurisdictions.
 

 

--------------------------------------------------------------------------------

 



 
2.7 The Company shall promptly notify each Selling Investor of any stop order
issued or threatened to be issued by the Commission in connection therewith (and
take all reasonable actions required to prevent the entry of such stop order or
to remove it if entered).
 
2.8 The Company shall make generally available to its security holders an
earnings statement satisfying the provisions of Section 11(a) of the Securities
Act no later than ninety (90) days after the end of the twelve (12)-month period
beginning with the first month of the Company’s first fiscal quarter commencing
after the effective date of each registration statement filed pursuant to this
Agreement.
 
2.9 The Company shall make available for inspection by any Selling Investor and
the representatives of such Selling Investor (but not more than one firm of
counsel to such Selling Investors), all financial and other information as shall
be reasonably requested by them, and provide the Selling Investor and the
representatives of such Selling Investor the opportunity to discuss the business
affairs of the Company with its principal executives and independent public
accountants who have certified the audited financial statements included in such
registration statement, in each case, as shall be necessary to enable them to
exercise their due diligence responsibility under the Securities Act; provided,
however, that information that the Company determines, in good faith, to be
confidential and which the Company advises such Person in writing, is
confidential shall not be disclosed unless such Person signs a confidentiality
agreement reasonably satisfactory to the Company or the related Selling Investor
of Registrable Securities agrees to be responsible for such Person’s breach of
confidentiality on terms reasonably satisfactory to the Company.
 
2.10 The Company shall provide and cause to be maintained a transfer agent and
registrar for all Registrable Securities covered by such registration statement
from and after a date not later than the effective date of such registration
statement.
 
2.11 The Company shall use its reasonable best efforts to provide a CUSIP number
for the Registrable Securities prior to the earlier of the listing of such
Registrable Securities on the New York Stock Exchange or the effective date of
the first registration statement including Registrable Securities.
 
2.12 The Company shall take such other actions as are reasonably required in
order to expedite or facilitate the disposition of Registrable Securities
included in the Demand Registration.
 
3. Investors’ Obligations.  It shall be a condition precedent to the obligations
of the Company to take any action with respect to the registration of the
Registrable Securities pursuant to this Agreement of any Selling Investor that
such Selling Investor shall furnish on a timely basis to the Company such
information regarding such Selling Investor, the number of the Registrable
Securities owned by it, and the intended method of disposition of such
securities as may be reasonably requested by the Company from time to time to
effect the registration of the Registrable Securities, and cooperate with the
Company in preparing such registration.
 

 

--------------------------------------------------------------------------------

 



 
4. Expenses of Registration.  Expenses in connection with registrations pursuant
to this Agreement shall be allocated and paid as follows:
 
4.1 The Company shall bear and pay all expenses incurred in connection with the
Demand Registration for each Selling Investor, including all registration,
filing and Financial Industry Regulatory Authority fees, all fees and expenses
of complying with securities or blue sky laws, all out-of-pocket word
processing, duplicating and printing expenses, messenger and delivery expenses,
the fees and disbursements of counsel for the Company, and of the Company’s
independent public accountants, and the reasonable fees and disbursements of one
firm of counsel for the Selling Investors of Registrable Securities (selected by
the Majority Selling Investors) in connection with a proposed filing pursuant to
Section 2.1 (the “Registration Expenses”), but excluding any placement agent
fees, broker’s fees and commissions on similar discounts, fees or commissions
relating to Registrable Securities (which shall be paid by the Selling
Investors).
 
4.2 Any failure of the Company to pay any Registration Expenses as required by
this Section 4 shall not relieve the Company of its obligations under this
Agreement.
 
5. Indemnification; Contribution.  If any Registrable Securities are included in
a registration statement under this Agreement:
 
5.1 To the extent permitted by applicable law, the Company shall indemnify and
hold harmless each Selling Investor, each Person, if any, who controls such
Selling Investor within the meaning of the Securities Act, and each officer,
director, manager, partner, and employee of such Selling Investor and such
controlling Person, against any and all losses, claims, damages, liabilities and
reasonable expenses (joint or several), including attorneys’ fees and
disbursements and expenses of investigation, incurred by such party pursuant to
any actual or threatened action, suit, proceeding or investigation, or to which
any of the foregoing Persons may become subject under the Securities Act, the
Exchange Act or other federal or state laws, insofar as such losses, claims,
damages, liabilities and expenses arise out of or are based upon any of the
following statements, omissions or violations (collectively a “Violation”):
 
(a) Any untrue statement or alleged untrue statement of a material fact
contained in such registration statement, including any preliminary prospectus
or final prospectus contained therein, or any amendments or supplements thereto;
 
(b) The omission or alleged omission to state therein a material fact required
to be stated therein, or necessary to make the statements therein not
misleading; or
 
(c) Any violation or alleged violation by the Company of the Securities Act, the
Exchange Act, any applicable state securities law or any rule or regulation
promulgated under the Securities Act, the Exchange Act or any applicable state
securities law;
 
provided, however, that the indemnification required by this Section 5.1 shall
not apply to amounts paid in settlement of any such loss, claim, damage,
liability or expense if such
 

 

--------------------------------------------------------------------------------

 

settlement is effected without the consent of the Company (which consent shall
not be unreasonably withheld), nor shall the Company be liable in any such case
for any such loss, claim, damage, liability or expense to the extent that it
arises out of or is based upon a Violation which occurs in reliance upon and in
conformity with written information furnished to the Company by the indemnified
party expressly for use in connection with such registration.
 
5.2 To the extent permitted by applicable law, each Selling Investor shall
indemnify and hold harmless the Company, each of its directors and each of its
officers and each Person, if any, who controls the Company within the meaning of
the Securities Act, any other Selling Investor, any controlling Person of any
such other Selling Investor and each officer, director, partner, and employee of
such other Selling Investor and such controlling Person, against any and all
losses, claims, damages, liabilities and expenses (joint and several), including
attorneys’ fees and disbursements and expenses of investigation, incurred by
such party pursuant to any actual or threatened action, suit, proceeding or
investigation, or to which any of the foregoing Persons may otherwise become
subject under the Securities Act, the Exchange Act or other federal or state
laws, insofar as such losses, claims, damages, liabilities and expenses arise
out of or are based upon any Violation, in each case to the extent (and only to
the extent) that such Violation occurs in reliance upon and in conformity with
written information furnished by such Selling Investor expressly for use in
connection with such registration; provided, however, that (x) the
indemnification required by this Section 5.2 shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or expense if settlement
is effected without the consent of the relevant Selling Investor of Registrable
Securities, which consent shall not be unreasonably withheld, and (y) in no
event shall the amount of any indemnity under this Section 5.2 exceed the gross
proceeds from the applicable offering received by such Selling Investor.
 
5.3 Promptly after receipt by an indemnified party under this Section 5 of
notice of the commencement of any action, suit, proceeding, investigation or
threat thereof made in writing for which such indemnified party may make a claim
under this Section 5, such indemnified party shall deliver to the indemnifying
party a written notice of the commencement thereof and the indemnifying party
shall have the right to participate in, and, to the extent the indemnifying
party so desires, jointly with any other indemnifying party similarly noticed,
to assume the defense thereof with counsel mutually satisfactory to the
parties.  The failure to deliver written notice to the indemnifying party within
a reasonable time following the commencement of any such action, if prejudicial
to its ability to defend such action, shall relieve such indemnifying party of
any liability to the indemnified party under this Section 5 but shall not
relieve the indemnifying party of any liability that it may have to any
indemnified party otherwise than pursuant to this Section 5.  Any fees and
expenses incurred by the indemnified party (including any fees and expenses
incurred in connection with investigating or preparing to defend such action or
proceeding) shall be paid to the indemnified party, as incurred, within thirty
(30) days of written notice thereof to the indemnifying party (regardless of
whether it is ultimately determined that an indemnified party is not entitled to
indemnification hereunder).  Any such indemnified party shall have the right to
employ separate counsel in any such action, claim or proceeding and to
participate in the defense thereof, and the fees and expenses of such counsel
shall be the expenses of the indemnifying party if (i) the indemnifying party
has agreed to pay such fees and expenses or (ii) the indemnifying party shall
have failed to promptly assume
 

 

--------------------------------------------------------------------------------

 

the defense of such action, claim or proceeding or (iii) representation of such
indemnified party by the counsel retained by the indemnifying party would be
inappropriate due to actual or potential differing interests between such
indemnified party and any other party represented by such counsel in such
proceeding (in which case, if such indemnified party notifies the indemnifying
party in writing that it elects to employ separate counsel at the expense of the
indemnifying party, the indemnifying party shall not have the right to assume
the defense of such action, claim or proceeding on behalf of such indemnified
party, it being understood, however, that the indemnifying party shall not, in
connection with any one such action, claim or proceeding or separate but
substantially similar or related actions, claims or proceedings in the same
jurisdiction arising out of the same general allegations or circumstances, be
liable for the reasonable fees and expenses of more than one separate firm of
attorneys (together with appropriate local counsel) at any time for all such
indemnified parties, unless in the reasonable judgment of such indemnified party
a conflict of interest may exist between such indemnified party and any other of
such indemnified parties with respect to such action, claim or proceeding, in
which event the indemnifying party shall be obligated to pay the fees and
expenses of such additional counsel or counsels).  No indemnifying party shall
be liable to an indemnified party for any settlement of any action, proceeding
or claim without the written consent of the indemnifying party, which consent
shall not be unreasonably withheld.
 
5.4 If the indemnification required by this Section 5 from the indemnifying
party is unavailable to an indemnified party hereunder in respect of any losses,
claims, damages, liabilities or expenses referred to in this Section 5:
 
(a) The indemnifying party, in lieu of indemnifying such indemnified party,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party and indemnified parties in connection with the actions which resulted in
such losses, claims, damages, liabilities or expenses, as well as any other
relevant equitable considerations.  The relative fault of such indemnifying
party and indemnified parties shall be determined by reference to, among other
things, whether any Violation has been committed by, or relates to information
supplied by, such indemnifying party or indemnified parties, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such Violation.  The amount paid or payable by a party as a result of
the losses, claims, damages, liabilities and expenses referred to above shall be
deemed to include, subject to the limitations set forth in Section 5.1 and
Section 5.2, any legal or other fees or expenses reasonably incurred by such
party in connection with any investigation or proceeding.
 
(b) The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 5.4 were determined by pro rata allocation
or by any other method of allocation which does not take into account the
equitable considerations referred to in Section 5.4(a).  No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.
 
5.5 If indemnification is available under this Section 5, the indemnifying
parties shall indemnify each indemnified party to the full extent provided in
this Section 5 without regard to
 

 

--------------------------------------------------------------------------------

 

the relative fault of such indemnifying party or indemnified party or any other
equitable consideration referred to in Section 5.4.
 
5.6 The obligations of the Company and the Selling Investors of Registrable
Securities under this Section 5 shall survive the completion of any offering of
Registrable Securities pursuant to a registration statement under this
Agreement, and otherwise.
 
6. Covenants of the Company.  The Company hereby agrees and covenants as
follows:
 
6.1 If the Company shall receive at any time after six (6) months from the date
of this Agreement, a written request from the holders of a majority of the
Registrable Securities then outstanding, the Company shall use its reasonable
best efforts to cause all of the Series E Preferred Stock to be listed on the
New York Stock Exchange as soon as practicable and in any event within thirty
(30) days following the date of such request, with such listing to be maintained
continuously for the shorter of (i) a period of ten (10) years or (ii) until
such time as all shares of the Series E Preferred Stock have been redeemed by
the Company in accordance with Sections 11.7 or 11.8 of the Articles
Supplementary.
 
6.2 The Company shall file as and when applicable, on a timely basis, all
reports required to be filed by it under the Exchange Act.  If the Company is
not required to file reports pursuant to the Exchange Act, upon the request of
any Investor of Registrable Securities, the Company shall make publicly
available the information specified in subparagraph (c)(2) of Rule 144 of the
Securities Act, and take such further action as may be reasonably required from
time to time and as may be within the reasonable control of the Company, to
enable the Investors to Transfer Registrable Securities without registration
under the Securities Act within the limitation of the exemptions provided by
Rule 144 under the Securities Act or any similar rule or regulation hereafter
adopted by the Commission.
 
6.3 For so long as an Investor owns any shares of the Series E Preferred Stock
not subject to an effective Registration Statement, the Company shall, upon its
receipt of written request therefor, deliver to Investor a certificate of the
Company’s chief executive officer or its chief financial officer stating that
the Company has filed all reports required under the Exchange Act during the
preceding twelve (12) months (other than Form 8-K reports) and has been subject
to such filing requirements for at least the preceding 90 days.
 
6.4 Unless the Company shall validly and legally exercise its right under
Section 11.8(b) of the Articles Supplementary to redeem all outstanding shares
of Series E Preferred Stock that are then Registrable Securities, the Company
shall not, directly or indirectly, (x) enter into any merger, consolidation or
reorganization in which the Company shall not be the surviving corporation or
(y) Transfer or agree to Transfer all or substantially all the Company’s assets,
unless prior to such merger, consolidation, reorganization or asset Transfer,
the surviving corporation or the Transferee, respectively, shall have agreed in
writing to assume the obligations of the Company under this Agreement, and for
that purpose references hereunder to “Registrable Securities” shall be deemed to
include the securities which the Investors of
 

 

--------------------------------------------------------------------------------

 

Registrable Securities would be entitled to receive in exchange for Registrable
Securities pursuant to any such merger, consolidation or reorganization.
 
6.5 The Company shall not grant to any Person (other than a Investor of
Registrable Securities) any registration rights with respect to securities of
the Company, or enter into any agreement, that would entitle the holder thereof
to have securities owned by it included in the Demand Registration.
 
7. Amendment, Modification and Waivers; Further Assurances.
 
7.1 Any provision of this Agreement may be amended and the observance thereof
may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the written consent of the Company
and the Investors owning Registrable Securities possessing a majority in number
of the Registrable Securities outstanding at the time of the amendment or
waiver.  Any amendment or waiver effected in accordance with this Section 7.1
shall be binding upon each Investor and the Company.  No waiver of any terms or
conditions of this Agreement shall operate as a waiver of any other breach of
such terms and conditions or any other term or condition, nor shall any failure
to enforce any provision hereof operate as a waiver of such provision or of any
other provision hereof.  No written waiver hereunder, unless it by its own terms
explicitly provides to the contrary, shall be construed to effect a continuing
waiver of the provisions being waived and no such waiver in any instance shall
constitute a waiver in any other instance or for any other purpose or impair the
right of the party against whom such waiver is claimed in all other instances or
for all other purposes to require full compliance with such provision.
 
7.2 Each of the parties hereto shall execute all such further instruments and
documents and take all such further action as any other party hereto may
reasonably require in order to effectuate the terms and purposes of this
Agreement.
 
8. Transfer of Investor Rights.  All rights of an Investor pursuant to this
Agreement may be Transferred by such Investor to any Person in connection with
the Transfer of Registrable Securities to such Person, in all cases, if (i) any
such Transferee that is not a party to this Agreement shall have executed and
delivered to the Secretary of the Company a properly completed agreement
substantially in the form of Exhibit A, and (ii) the Transferor shall have
delivered to the Secretary of the Company, no later than fifteen (15) days
following the date of the Transfer, written notification of such Transfer
setting forth the name of the Transferor, name and address of the Transferee,
and the number of Registrable Securities which shall have been so Transferred.
 
9. Assignment; Benefit.  This Agreement and all of the provisions hereof shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective heirs, assigns, executors, administrators or successors; provided,
however, that except as specifically provided herein with respect to certain
matters, neither this Agreement nor any of the rights, interests or obligations
hereunder shall be assigned or delegated by the Company without the prior
written consent of Investors owning Registrable Securities possessing a majority
in number of the Registrable Securities outstanding on the date as of which such
delegation or assignment is
 

 

--------------------------------------------------------------------------------

 

to become effective.  A Investor may Transfer its rights hereunder to a
successor in interest to the Registrable Securities owned by such assignor only
as permitted by Section 8.
 
10. Miscellaneous.
 
10.1 Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING REGARD TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF, WITH THE EXCEPTION OF SECTION 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAW OF NEW YORK.
 
10.2 Notices.  All notices and requests given pursuant to this Agreement shall
be in writing and shall be made by hand-delivery, first-class mail (registered
or certified, return receipt requested), confirmed facsimile or overnight air
courier guaranteeing next business day delivery to the relevant address
specified on Schedule 2 to this Agreement or in the relevant agreement in the
form of Exhibit A whereby such party became bound by the provisions of this
Agreement; provided that any notice given by facsimile shall also be given by
overnight courier guaranteeing next business day delivery.  Except as otherwise
provided in this Agreement, the date of each such notice and request shall be
deemed to be, and the date on which each such notice and request shall be deemed
given shall be:  at the time delivered, if personally delivered or mailed; when
receipt is acknowledged, if sent by facsimile; and the next business day after
timely delivery to the courier, if sent by overnight air courier guaranteeing
next business day delivery.
 
10.3 Entire Agreement; Integration.  This Agreement supersedes all prior
agreements between or among any of the parties hereto with respect to the
subject matter contained herein and therein, and such agreements embody the
entire understanding among the parties relating to such subject matter.
 
10.4 Injunctive Relief.  Each of the parties hereto acknowledges that in the
event of a breach by any of them of any material provision of this Agreement,
the aggrieved party may be without an adequate remedy at law.  Each of the
parties therefore agrees that in the event of such a breach hereof the aggrieved
party may elect to institute and prosecute proceedings in any court of competent
jurisdiction to enforce specific performance or to enjoin the continuing breach
hereof.  By seeking or obtaining any such relief, the aggrieved party shall not
be precluded from seeking or obtaining any other relief to which it may be
entitled.
 
10.5 Section Headings.  Section headings are for convenience of reference only
and shall not affect the meaning of any provision of this Agreement.
 
10.6 Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, and all of which shall
together constitute one and the same instrument.  All signatures need not be on
the same counterpart.
 
10.7 Facsimile Signatures.  Any signature page delivered pursuant to this
Agreement via facsimile shall be binding to the same extent as an original
signature.  Any party who delivers such a signature page agrees to later deliver
an original counterpart to any party that requests it.
 

 

--------------------------------------------------------------------------------

 



 
10.8 Severability.  If any provision of this Agreement shall be invalid or
unenforceable, such invalidity or unenforceability shall not affect the validity
and enforceability of the remaining provisions of this Agreement, unless the
result thereof would be unreasonable, in which case the parties hereto shall
negotiate in good faith as to appropriate amendments hereto.
 
10.9 Filing.  A copy of this Agreement and of all amendments thereto shall be
filed at the principal executive office of the Company with the corporate
recorder of the Company.
 
10.10 Termination.  This Agreement may be terminated at any time by a written
instrument signed by the parties hereto.  Unless sooner terminated in accordance
with the preceding sentence, this Agreement (other than Section 5 hereof) shall
terminate in its entirety on such date as there shall be no Registrable
Securities outstanding, provided that any Series E Preferred Stock previously
subject to this Agreement shall not be Registrable Securities following the sale
of any such shares in an offering registered pursuant to this Agreement.
 
10.11 Attorneys’ Fees.  In any action or proceeding brought to enforce any
provision of this Agreement, or where any provision hereof is validly asserted
as a defense, the successful party shall be entitled to recover reasonable
attorneys’ fees (including any fees incurred in any appeal) in addition to its
costs and expenses and any other available remedy.
 
10.12 No Third Party Beneficiaries.  Nothing herein expressed or implied is
intended to confer upon any Person, other than the parties hereto or their
respective permitted assigns, successors, heirs and legal representatives, any
rights, remedies, obligations or liabilities under or by reason of this
Agreement.
 
[Signature Page Follows]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the date first written above.
 
URSTADT BIDDLE PROPERTIES INC.






By: 
Name:  Willing L. Biddle
Title:  President






INVESTORS:


WFC HOLDINGS CORPORATION






By: 
Name: George Wick
Title:   Executive Vice President










































Signature Page to
Urstadt Registration Rights Agreement





 

--------------------------------------------------------------------------------

 

SCHEDULE 1
INVESTORS




WFC Holdings Corporation







 


























Schedule 1 to
Urstadt Registration Rights Agreement





 

--------------------------------------------------------------------------------

 

SCHEDULE 2
NOTICE ADDRESSES




Wells Fargo & Company
Securities Investment Group
MAC A0112-144
550 California Street, 14th Floor
San Francisco, CA 94104
Attention:  Mitchell Taylor, CFA
Fax:  (415) 975-7033


With copies to:


Sidley Austin LLP
555 West Fifth Street, 40th Floor
Los Angeles, CA 90013
Attention:  Stephen D. Blevit
Fax:  (213) 896-6600




Urstadt Biddle Properties Inc.
321 Railroad Avenue
Greenwich, Connecticut  06830
Attention:  Chief Financial Officer
Fax: (203) 861-6755


With a copy to:


Urstadt Biddle Properties Inc.
321 Railroad Avenue
Greenwich, Connecticut  06830
Attention:  Legal Counsel
Fax:  203-861-6755


With a copy to:


Baker & McKenzie LLP
1114 Avenue of the Americas
New York, NY 10036
Attention:  Carol B. Stubblefield
Fax:  (212) 310-1653


Schedule 2 to
Urstadt Registration Rights Agreement



 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
to Registration
 
Rights Agreement
 
AGREEMENT TO BE BOUND
 
BY THE REGISTRATION RIGHTS AGREEMENT
 
The undersigned, being the transferee of ______ 8.50% Series E Senior Cumulative
Preferred Stock [or describe other capital stock received in exchange for such
preferred stock] (the “Registrable Securities”), of Urstadt Biddle Properties
Inc., a Maryland corporation (the “Company”), as a condition to the receipt of
such Registrable Securities, acknowledges that matters pertaining to the
registration of such Registrable Securities is governed by the Registration
Rights Agreement dated as of March 13, 2008 initially among the Company and the
Investors referred to therein (the “Agreement”), and the undersigned hereby
(1) acknowledges receipt of a copy of the Agreement, and (2) agrees to be bound
as a Investor by the terms of the Agreement, as the same has been or may be
amended from time to time.
 
Agreed to this __ day of ______________, ____________.
 
 
_________________________________
 
_________________________________*
 
_________________________________*
*Include address for notices.
 


 


 


 


 


 


 
A-1
Urstadt Registration Rights Agreement

 

B-1
 

--------------------------------------------------------------------------------

 

Exhibit C
 
Form of Confidentiality Agreement




Wells Fargo & Company
Securities Investment Group
MAC A0112-144
550 California Street, 14th Floor
San Francisco, CA 94104


__________ ___, 200__




Urstadt Biddle Properties Inc.
321 Railroad Avenue
Greenwich, CT 06830


Ladies and Gentlemen:


To assist in our continuing evaluation of our investment in Urstadt Biddle
Properties Inc. (the "Company"), we may be furnished with certain Information
(as defined below).  As a condition to receiving the Information, we agree with
the Company in this letter agreement ("Agreement") as follows:


1.           "Information" includes (a) any information relating to the Company
or its subsidiaries that may at any time be furnished to us or our
Representatives (as defined below) by or on behalf of the Company, whether
written, electronic or oral and (b) any notes, memoranda, analyses and other
materials prepared by us or our Representatives that contain or reflect any
information referred to in clause (a) above ("Work Product").


However, "Information" does not include any information that (x) is or becomes
generally available to the public other than as a result of a breach of this
Agreement by us or our Representatives, (y) is or becomes available to us or our
Representatives from a source (other than the Company or its Representatives)
that is not known by us or our Representatives to be subject to a duty of
confidentiality with respect to such information, or (z) is independently
developed by us or our Representatives without use of the Information.


2.           "Representatives" of a party to this Agreement ("Party") includes
its affiliates and its and their respective directors, officers, employees,
agents, accountants, consultants, attorneys and advisors.


3.           We will (a) not disclose the Information to any person or entity
except as permitted below and (b) protect the confidentiality of the Information
in accordance with our established procedures for protecting confidential
information of a comparable nature.


4.           We may disclose Information as follows:


(a) to our Representatives who reasonably need to know the Information in
connection with advising us concerning our investment in the Company, are
informed that the Information is confidential, and are under a legal, ethical or
contractual obligation to keep the Information confidential, in which case we
will cause our Representatives to keep the Information confidential in
accordance with this Agreement and will be responsible for any breach of this
Agreement caused by our Representatives;

 

--------------------------------------------------------------------------------

 



(b) to bank regulatory authorities to the extent required or requested by them
in the normal course of their supervisory activities, it being understood such
authorities are subject to legal obligations of confidentiality with respect to
information they receive from us; and


(c) to the extent required by law in connection with any legal proceedings or
otherwise, in which case if permitted by law we will make reasonable efforts to
notify the Company of such requirement before disclosing any Information, will
cooperate with the Company at its request and expense in seeking a protective
order or other appropriate remedy, and will disclose only Information that we
are advised by counsel is legally required to be disclosed.


5.           All Information other than Work Product will remain the sole and
exclusive property of the Company and no license or other right to such
Information is granted or implied hereby.  Neither the Company nor any of its
Representatives is making any representation or warranty, express or implied, as
to the accuracy or completeness of the Information, or will have any liability
to us or our Representatives resulting from our or their use of the Information
or any errors therein or omissions therefrom.


6.           At the Company's request we will promptly return to the Company or
destroy, and provide written confirmation of such destruction, all written
Information in our or our Representatives' possession without retaining any
copies or extracts thereof; provided that we may retain all Work Product and an
archival copy of other written Information to the extent required by applicable
law or our internal recordkeeping policies, in accordance with our established
procedures for protecting confidential information of a comparable nature.  Any
retained Information will remain subject to this Agreement.


7.           We and our Representatives are aware of the requirements of the
United States securities laws regarding the use of material non-public
information, and will handle any material non-public information contained in
the Information in accordance with such securities laws.  The Company will not
disclose any material non-public information to us or our Representatives
without giving us or Representatives a reasonable prior opportunity to reject
the disclosure of such information.


8.           We acknowledge that money damages may not be a sufficient remedy
for any breach of this Agreement by us or our Representatives.  The Company will
be entitled to seek injunctive or other equitable remedies for any such breach
without proving actual damages or posting a bond, in addition to all other
remedies available at law or equity.


9.           This Agreement and all rights and obligations hereunder shall, with
respect to any Information disclosed to us hereunder, terminate two years from
the date hereof.


10.           This Agreement may be amended or waived only by a written
instrument signed by the Parties.  No failure or delay by the Company in
exercising any right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or future exercise thereof
or the exercise of any other right hereunder.  The illegality, invalidity or
unenforceability of any provision of this Agreement shall not affect the
legality, validity or enforceability of any other provision.


11.           This Agreement shall be governed by and construed in accordance
with the laws of the State of California without regard to conflicts of laws
principles.

 

--------------------------------------------------------------------------------

 



[Signature Page Follows]




Very truly yours,


WELLS FARGO BANK, N.A.




By:  __________________________
Name: ________________________
Title: _________________________

 


ACCEPTED AND AGREED:


__[COMPANY OR SPONSOR]___




By:  __________________________
Name: ________________________
Title:
_________________________                                                                      



 

C-1
 

--------------------------------------------------------------------------------

 


Exhibit G


Form of REIT Ownership Waiver

 
IRREVOCABLE WAIVER AND AGREEMENT


 
THIS IRREVOCABLE WAIVER AND AGREEMENT (this “Agreement”), is dated as of March
13, 2008, by and between WFC Holdings Corporation, a Delaware corporation
(“Wells Fargo”), and Urstadt Biddle Properties Inc., a Maryland corporation (the
“Company”).
 
 
WHEREAS, Wells Fargo has agreed to purchase, and the Company has agreed to sell,
2,400,000 shares of the Company’s 8.50% Series E Senior Cumulative Preferred
Stock, par value $0.01 per share and liquidation preference $25 per share (the
“Series E Preferred Stock”), subject to the terms and conditions of an
Investment Agreement, of even date herewith, by and between Wells Fargo and the
Company (the “Investment Agreement”);
 
 
WHEREAS, the terms of the Series E Preferred Stock are set forth in Articles
Supplementary to the Company’s charter (the “Charter”);
 
 
WHEREAS, Section 9.2 of the Charter contains a limitation on any person directly
or indirectly acquiring or holding beneficial ownership of shares of any class
or series of Stock (as defined therein) with an aggregate value in excess of
7.5% of the aggregate value of all outstanding Stock of the Company (the
“Ownership Limit”);
 
 
WHEREAS, as a condition to its purchase of the Series E Preferred Stock, Wells
Fargo has requested a waiver of the Ownership Limit; and
 
 
WHEREAS, in accordance with Article 9.2 of the Charter and in order to induce
Wells Fargo enter into the Investment Agreement and consummate the purchase of
shares of Series E Preferred Stock thereunder, the Company’s Board of Directors
(the “Board”) has granted an irrevocable waiver of the Ownership Limit and the
Company and Wells Fargo desire to memorialize the terms of such waiver.
 
 
NOW THEREFORE, in consideration of the premises and the agreements herein
contained and intending to be legally bound hereby, the parties hereby agree as
follows:
 
1. Grant of Irrevocable Waiver.  Pursuant to Section 9.2 of the Charter, the
Company irrevocably waives the application of the Ownership Limit (as defined in
the Charter) to the purchase and ownership by Wells Fargo and any subsequent
transferee(s) of the Series E Preferred Stock, solely with regards to its shares
of Series E Preferred Stock and none of the shares of Series E Preferred Stock
held by Wells Fargo or any subsequent transferee shall be deemed Excess Stock
(as defined in the Charter); provided, however, that the value of shares of
Series E Preferred Stock shall be included in determining whether a person’s
ownership of stock of the Company exceeds the Ownership Limit, including, in the
case of Wells Fargo or any subsequent transferee of the Series E Preferred
Stock, any class or series of stock of the Company, other than Series E
Preferred Stock, held by Wells Fargo or any such subsequent transferee.  The
Company agrees that (i) the waiver granted in this Section 1 (the “Waiver”) is
irrevocable
 

 

--------------------------------------------------------------------------------

 

by the Company and the Board and (ii) the Company shall not take any action that
seeks to terminate or revoke the Waiver.
 
2. Representations and Warranties.  The Company represents and warrants to, and
agrees with, Purchaser, as of the date hereof, and as of the Closing Date (as
defined in the Investment Agreement) as follows:
 
(a)           Organization and Good Standing of the Company; Organizational
Documents.  The Company is a Maryland corporation duly organized, validly
existing and in good standing under the laws of the State of Maryland and has
all requisite corporate power and authority and governmental authorizations to
own, operate and lease its properties and to carry on its business as it is
being conducted on the date of this Agreement.  The Company is duly licensed or
qualified as a foreign corporation for the transaction of business and is in
good standing under the laws of each other jurisdiction in which it owns or
leases properties, or conducts any business, so as to require such
qualification, except where the failure to be so licensed or qualified in any
such jurisdiction would not reasonably be expected to have a Material Adverse
Effect (as defined in the Investment Agreement).


(b)           Authorization; No Conflicts; Enforceability; Etc.


(i)           The Company has full corporate power and authority to execute and
deliver this Agreement and to grant the Waiver.  The execution, delivery and
performance by the Company of this Agreement and the granting of the Waiver have
been duly authorized by the Board.  No other corporate proceedings on the part
of the Company are necessary to authorize the execution, delivery and
performance by the Company of this Agreement and the granting of the
Waiver.  The Board based its determination to grant the Waiver on the advice of
tax counsel that ownership of shares of Series E Preferred Stock in excess of
the limit described in Section 9.2 of the Charter will not jeopardize the
Company’s status as a REIT.  The Board of Directors of the Company also
determined that the granting of the Waiver is in the best interests of the
Company.


(ii)           This Agreement has been duly and validly executed and delivered
by the Company.


(iii)           This Agreement is a valid and binding obligation of the Company,
enforceable against it in accordance with its terms, except as may be limited by
bankruptcy, creditors’ rights generally, and by general principles of equity.


(iv)           The Waiver is irrevocable by the Company and the Board.


(v)           The execution, delivery and performance of this Agreement, the
granting of the Waiver and the compliance by the Company with any of the
provisions hereof will not conflict with, violate or result in a breach of any
provision of, or constitute a default (or an event which, with notice or lapse
of time or both would constitute a default) under, or result in the termination
of or accelerate the performance required by,

 

--------------------------------------------------------------------------------

 

or result in a right of termination or acceleration under, (A) any provision of
the Charter or By-laws of the Company or the certificate of incorporation,
charter, by-laws or other governing instrument of any subsidiary of the Company
or (B) any mortgage, note, indenture, deed of trust, lease, loan agreement or
other agreement or instrument or any permit, concession, grant, franchise,
license, judgment, order, decree, ruling, injunction, statute, law, ordinance,
rule or regulation applicable to the Company or any of its subsidiaries or any
of their respective properties or assets, other than any such conflict,
violation, breach, default, termination and acceleration under clause (B) that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.


(c)           Consents.  No consent, approval, order or authorization of, or
registration, declaration or filing with, any Governmental Entity (as defined in
the Investment Agreement) is required on the part of the Company in connection
with the execution, delivery and performance by the Company of this Agreement
and the granting of the Waiver.


3. Indemnification.
 
               (a)            Survival.  All representations, warranties,
covenants and obligations in this Agreement shall survive the Closing (as
defined in the Investment Agreement).  The right to indemnification, payment of
Loss (as defined in the Investment Agreement) or other remedy based on such
representations, warranties, covenants and obligations will not be affected by
any knowledge acquired (or capable of being acquired) at any time, whether
before or after the execution and delivery of this Agreement or the Closing
Date, with respect to the accuracy or inaccuracy of or compliance with, any such
representation, warranty, covenant, or obligation.


(b)           Indemnification and Payment of Damages by the Company.  The
Company shall indemnify and hold harmless Wells Fargo and any subsequent
transferee(s) of the Series E Preferred Stock, their respective Affiliates and
their respective officers and directors (collectively, the “Indemnified
Persons”) for, and will pay to the Indemnified Persons the amount of, any Loss
arising, directly or indirectly, from or in connection with:


(i)           any breach of or any inaccuracy in any representation or warranty
made by the Company in this Agreement; and


(ii)           any breach of or failure by the Company to perform any of their
respective covenants or obligations set out in this Agreement.


4. Notices.  All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given, if delivered personally, by
telecopier or sent by overnight courier guaranteeing next day delivery and
addressed as follows; provided that any notice given by facsimile shall also be
given by overnight courier guaranteeing next day delivery:
 
 
(a)           If to Wells Fargo, to:
 
Wells Fargo & Company
Securities Investment Group
MAC A0112-144
550 California Street, 14th Floor
San Francisco, CA 94104
Attention:  Mitchell Taylor
Fax:  (415) 975-7033
With copies to:
Sidley Austin LLP
555 West Fifth Street, 40th Floor
Los Angeles, CA 90013
Attention:  Stephen D. Blevit
Fax:  (213) 896-6600
 
(b)           If to the Company, to:
 
 
Urstadt Biddle Properties Inc.
321 Railroad Avenue
Greenwich, CT 06830
Attention: Chief Financial Officer
Fax: (203) 861-6755


With a copy to:
 
Urstadt Biddle Properties Inc.
321 Railroad Avenue
Greenwich, CT 06830
Attention: Legal Counsel
Fax: (203) 861-6755


With a copy to:
 
Baker & McKenzie LLP
1114 Avenue of the Americas
New York, NY 10036
Attention:  Carol B. Stubblefield
Fax:  (212) 310-1653
 
or to such other address or addresses as shall be designated in writing.  All
notices shall be effective when received.
 
5. Third Party Beneficiaries; Amendment.  The provisions of this Wavier are not
intended to and shall not confer upon any person or entity, other than the
parties hereto any transferee of shares of Series E Preferred Stock and any
other Indemnified
 

 

--------------------------------------------------------------------------------

 

Persons, any rights or remedies hereunder. Transferees of shares of Series E
Preferred Stock are express third party beneficiaries of this Waiver.  Any
provision of this Waiver may be amended or modified in whole or in part at any
time by an agreement in writing between the parties hereto executed in the same
manner as this Waiver; provided that if any shares of Series E Preferred Stock
are transferred, then any agreement amending or modifying any provision of this
Waiver must be executed by the Company and the holders of a majority of the
shares of Series E Preferred Stock outstanding.
 
6. Counterparts; Facsimile.  This Waiver may be executed in one or more
counterparts, each of which shall be deemed to constitute an original, but all
of which together shall constitute one and the same document.  This Waiver may
be executed either originally or by facsimile (in which case such facsimile
signatures shall for all purposes be considered and treated as original
signatures hereto, and which shall fully bind the signatories pursuant to this
Waiver).
 
7. GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF MARYLAND, WITHOUT REGARD TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF.
 
8. Successors and Assigns.  Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
Company’s successors and assigns and Wells Fargo’s successors and assigns and
any transferee of shares of Series E Preferred Stock, and no other person.
 
9. Consent to Jurisdiction.  Each of the parties hereto (a) consents to submit
itself to the personal jurisdiction of any Federal or state court located in the
Borough of Manhattan in the City of New York, New York in the event any dispute
arises out of this Waiver, (b) agrees that it will not attempt to deny or defeat
such personal jurisdiction by motion or other request for leave from any such
court and (c) agrees that it will not bring any action relating to this Waiver
in any court other than a Federal or state court located in the Borough of
Manhattan in the City of New York, New York.
 
10. Severability. If any provision of this Agreement shall be held invalid,
illegal or unenforceable, the validity, legality or enforceability of the other
provisions hereof shall not be affected thereby, and there shall be deemed
substituted for the provision at issue a valid, legal and enforceable provision
as similar as possible to the provision at issue.  To the extent permitted by
law, the parties hereby to the same extent waive any provision of law that
renders any provision hereof prohibited or unenforceable in any respect.
 
11. Headings.  The headings of Sections contained in this Waiver are for
reference purposes only and are not part of this Waiver.
 
[Signature Page Follows]
 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement and has been executed by the parties hereto
or by their respective duly authorized officers, all as of the date first above
written.
 

 
WFC HOLDINGS CORPORATION
By:  /s/ George Wick
Name:  George Wick
Title:  Executive Vice President
 
 
URSTADT BIDDLE PROPERTIES INC.
By:  /s/ Willing L. Biddle 
Name:  Willing L. Biddle
Title:  President
 





G-1


